Case 2:21-cv-00980-CAS-AS Document 1-1 Filed 02/02/21 Page 1 of 53 Page ID #:15

                                                                            Service of Process
                                                                            Transmittal
                                                                            02/13/2020
                                                                            CT Log Number 537191695
    TO:      Michael McDonald
             Clean Harbors, Inc.
             42 Longwater Dr
             Norwell, MA 02061-1612

    RE:      Process Served in California

    FOR:     Clean Harbors Environmental Services, Inc. (Domestic State: MA)




    ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

    TITLE OF ACTION:                  KIRK KNOSTMAN, ETC., PLTF. vs. CLEAN HARBORS ENVIRONMENTAL SERVICES, INC.,
                                      ETC., ET AL., DFTS.
    DOCUMENT(S) SERVED:               Summons, Complaint, Cover Sheet, Notice(s), Order(s), Attachment(s)
    COURT/AGENCY:                     Los Angeles County - Superior Court - Hill Street, CA
                                      Case # 20STCV04804
    NATURE OF ACTION:                 Employee Litigation - Wrongful Termination - On 06/26/2019
    ON WHOM PROCESS WAS SERVED:       C T Corporation System, Los Angeles, CA
    DATE AND HOUR OF SERVICE:         By Process Server on 02/13/2020 at 15:18
    JURISDICTION SERVED :             California
    APPEARANCE OR ANSWER DUE:         Within 30 days after this summons ad legal papers are served on you
    ATTORNEY(S) / SENDER(S):          Ruben Guerra
                                      GUERRA & CASILLAS, LLP
                                      617 South Olive Street, Suite 1206
                                      Los Angeles, CA 90014
                                      213-437-9495
    ACTION ITEMS:                     CT has retained the current log, Retain Date: 02/14/2020, Expected Purge Date:
                                      02/19/2020

                                      Image SOP

                                      Email Notification, Michael McDonald mcdonaldm@cleanharbors.com

                                      Email Notification, Brad Carl carl.brad@cleanharbors.com
                                      Email Notification, Monica Murphy-Rodgers MURPHYMO@CLEANHARBORS.COM

                                      Email Notification, Ilinca Butnariu butnariu.ilinca@cleanharbors.com

                                      Email Notification, KATRINA SCARSCIOTTI scarsciotti.katrina@cleanharbors.com

    SIGNED:                           C T Corporation System
    ADDRESS:                          155 Federal St Ste 700
                                      Boston, MA 02110-1727
    For Questions:                    800-448-5350




                                                                            Page 1 of 2 / AN
                                                                            Information displayed on this transmittal is for CT
                                                                            Corporation's record keeping purposes only and is provided to
                                                                            the recipient for quick reference. This information does not
                                                                            constitute a legal opinion as to the nature of action, the
                                                                            amount of damages, the answer date, or any information
                                                                            contained in the documents themselves. Recipient is
                                                                            responsible for interpreting said documents and for taking
                                                                            appropriate action. Signatures on certified mail receipts
                                                                            confirm receipt of package only, not contents.
Case 2:21-cv-00980-CAS-AS Document 1-1 Filed 02/02/21 Page 2 of 53 Page ID #:16

                                                                       Service of Process
                                                                       Transmittal
                                                                       02/13/2020
                                                                       CT Log Number 537191695
    TO:    Michael McDonald
           Clean Harbors, Inc.
           42 Longwater Dr
           Norwell, MA 02061-1612

    RE:    Process Served in California

    FOR:   Clean Harbors Environmental Services, Inc. (Domestic State: MA)




                                    MajorAccountTeam1@wolterskluwer.com




                                                                       Page 2 of 2 / AN
                                                                       Information displayed on this transmittal is for CT
                                                                       Corporation's record keeping purposes only and is provided to
                                                                       the recipient for quick reference. This information does not
                                                                       constitute a legal opinion as to the nature of action, the
                                                                       amount of damages, the answer date, or any information
                                                                       contained in the documents themselves. Recipient is
                                                                       responsible for interpreting said documents and for taking
                                                                       appropriate action. Signatures on certified mail receipts
                                                                       confirm receipt of package only, not contents.
                Case 2:21-cv-00980-CAS-AS Document 1-1 Filed 02/02/21 Page 3 of 53 Page ID #:17
Electronically FILED by Superior Court of California, County of Los Angeles on                           R. Carter. Executive Officer/Clerk of Court, by N. Alvarez.Deputy Clerk

                                                                                                                   f

                                                                                                                                                                    SUM»100
                                                       SUMMONS                                                                            FOR COURT use OMLY
                                                                                                                                      (SOLO FARA USOOeLA CORT^
                                                   (ClTACtON JUDICIAL)
                 NOTICE TO DEFENDANT:
                    WSO AL D£MANDADO):
                 CLEAN hlARBORS ENVIRONMENTAL SERVICES, INC., a Corporation Doing Business
                 in California; SAFETY-CLEAN ENVIROSYSTEMS COMPANY. INC., a California
                 Corporation; SCOTT BROCK, an Individual; and DOES 1 through 10, Inclusive
                 YOU ARE BEING SUED BY PLAINTIFF:
                 (LO ESTA DEMANDANDO el DEMANDANTE):
                 KIRK KNOSTMAN. an Individual



                  NOTICE! You have been sued. The court may decide against you without your being heard unless you respond within 30 days. Read the information
                  below.
                     You have 30 CALENDAR DAYS after this summons ar>d legal papers are served on you to file a written response at this court and have a copy
                  senred on the plaintiff. A letter or phone call will not protect you. Your written response must be in proper legal form if you want the court to hear your
                  case. There may be a court form that you can use for your response. You can find these court forms and more information at the California Courts
                  Online Self-Help Center {www.couitr^.ca.gov/setfhelp), your county law library, or the courthouse nearest you. Ifyoucannot pay the filing fee, ask
                  the court derk for a fee waiver form. If you do not file your response on time, you may lose the case by defautt, and your wages, money, and property
                  may be taken without further wamng horn the court.
                     There are other legal requirements. You may want to call an attorney right away. If you do not know an attorney, you may want to call an attorr>ey
                  referral service. If you cannot afford an attorney, you may be eligible for free legal services from a nonprofit legal services program. You can locate
                  these nonprofit groups at the California Legal Services Web site (www.lavrhetpcalifymia.org), the California Courts Online Self-Help Center
                  {www.courf//Tfo.ca.90v/sef^/p). or by contacting your local court or county bar association. NOTE: The court has a statutory lien for wdved fees and
                  costs on any settlement or arbitration award of $10,000 or more in a dvil case. The court's lien must be paid before the court will dismiss the case.
                  (AVISOI Lo han demandsdo. Si no responde dentro de 30dias, la code puede dedd/r ert su contra sin escuchar su versfon. Lea la informaddn a
                  continuaddn.
                     Tiene 30 DiAS DE CAL£NDARIO despuds de que le entteguen esta dtaddn y pape/es legales para presenfar una respuasta par escrito en esfa
                  code y hacer qua sa antrague una copia at demandanta. Una carta o una llamada telafynlca no lo profegen. Su respuasta por escrffo tiene que estar
                  en fyrmato fega/ correcto si desea que procesen su caso en la corte. Es posible que haya un formulario que usted pueda usar para su fe^>ueste.
                  Puede encontmr esfos formularios de la corte y mds infyrmaddn en e/ Centro de Ayuda de las Codas de California (Svww.8uoorte.ca.gov/ en la
                  ddioteca de leyes de su condado oenia code que le quede mds cerca. Sr no pueda pagarla cuota da presentadPn, pida al secretario de la code
                  que ledPun formulario de exendOn de pago de cuotas. Si no presenta su respuesta a tiempo, puede perder el caso por fncumpf/mienfo y la code le
                  podrp quitar su sueldo, dinero y b/enes sir? mds a&rarterrda.
                    Hay otios requisitos legales. Es recomendabla que llame a un abogado inmediatamente. Si no conoce a un abogado, puede llamar a un seivido de
                  remisidn a abogados. Si no puede pagar a un ab^edo. es posible que cumpla con los requisitos para obfener senndos legales gratuitos de un
                  programa de serWcfos legales sin rmes de lucre. Puede encontrar esfos grupos sin fines de lucm en el sitio web de California Legal Services.
                  lWww.tawhelpcalifomia.org>. en el Centro de Ayuda de las Codes de California, |Www.suoorte.ca.gov> o poni6ndose en contacto con la code o el
                  colegio de abogados locales. A VISO: Por ley, la code bene derecho a redamar las cuotas y los costos exenfos por imponer un gravamen sob/e
                  cuafoufsr recuperacfon de $f0,000 d mds de vafor recibfoa mediante un acuerdoo una concesfon de arbitrt^ en un casode derecho dvil. Tiene que
                  pagar el gravamen de la corte antes de que la code pueda desechar el caso.
                 The name and address of the court is:                                                                    CASE NUMBER:
                                                                                                                          (AUnwDcWCwo);
                 (B nombre y direcddn de la corte es): Los Angeles Superior Court
                                                                                                                               20STCV04S04
                  111 N. Hill Street
                  Los Angeles, CA 90012
                 The name, address, and telephone number of plaintiffs attorney, or plaintiff without an attorney, is:
                 (B nombre, la direccidn y el numero de tel6fono del abogado del demandante, o del demandanta que no bene abogado, es):
                 Guerra & Casillas LLP | 617 S Olive St. Ste 1206 Los Angeles. CA 90014 1213-437-9495
                                                             Sherri R. Carter Executive Officer/ Clerk of Court
                 DATE:                                                              Clerk, by                                                                        , Deputy
                 (Fecfta^
                            02^06/2020                                              (Secretario)            Nancy Alvarez                                             (Adjunto)
                 (For proof of service of this summons, use Proof of Service of Summons (form POS-010).)
                 (Paraprueba de entrega de esta citabdn use el formulario Proof of Service of Summons, (POS-010)).
                                                   NOTICE TO THE PERSON SERVED: You are served
                                                   1. I  I as an individual defendant
                                                   2. I  I as the person sued under the fictitious name of (specify):

                                                                                         CLEAN HARBORS ENVIRONMENTAL SERVICES, INC.,
                                                        3.   csT   on behalf of rspec^j; g Corporation Doing Business in California
                                                              under         CCP 416.10 (corporation)                I-----1 CCP 416.60 (minor)                                        !
                                                                      I   I CCP 416.20 (defunct corporation)        I     I CCP 416.70 (conservatee)                                  !
                                                                      I   I CCP 416.40 (association or partnership) |      | CCP 416.90 (authorized person)
                                                           ___    I    I other (specify):
                                                        4. I   I by personal delivery on (date):
                  Fcrm Adopted for Mandatory U$e                                        SUMMONS                                                 Code Of Cm) Pracoduro §S 412.20,4SS
                    Judicial Corea of CafitarTte                                                                                                                www.oourdnfo.CB.oov
                    SUM-100 (Re». July 1.2009)
                Case 2:21-cv-00980-CAS-AS Document 1-1 Filed 02/02/21 Page 4 of 53 Page ID #:18
Electronically FILED by Supe i it Court of California. County of Los Angeles on 02/05/2020 04:18 PM Sherri R. Carter. Executive Officer/Clerk of Court, by N. Alvarez.Oeputy Clerk
                                                                                        20STCV04804
                                         Assign'ed for all purposes to: Stanley Mosk Courthouse. Judicial OfQcer: Holly’Fujie




                             Ruben Guerra (SBN 291446)
                           1 TIzoc Perez-Casillas (SBN 309981)
                             GUERRA & CASILLAS, LLP
                           2 617 South Olive Street, Suite 1206
                             Los Angeles, California 90014
                           3 Telephone: 213.437.9495
                             Facsimile: 213.342.5503
                           4 ruben@guerracasillas.com
                             tizoc@guerracasillas.com
                           5
                           6
                               Attorneys for Plaintiff Kirk Knostman
                           7
                           8                                SUPERIOR COURT OF THE STATE OF CALIFORNIA

                           9                       FOR THE COUNTY OF LOS ANGELES, CENTRAL DISCTRICT
                          10
                    s 11        KIRK KNOSTMAN, an Individual,                                                 Case No.             2 0SXCV04804
          ■   S <=r !a

          -■.sis 12
          3 5 < 2
          J * 2 rg                                     Plaintiff,                                             PLAINTIFF’S COMPLAINT FOR
                                                                                                              DAMAGES ALLEGING:
                 <5 i?>
                          14               VS.
                                                                                                               1.    DISCRIMINAITON BASED ON AGE;
          i  £ S
          Ui D S    ^
                                                                                                               2.    DISABILITY DISCRIMINATION;
          3^13 13                                                                                              3.    HARASSMENT;
                     uj
                    ^ 16 CLEAN HARBORS ENVIRONMENTAL                                                           4.    RETALIATION;
                                                                                                               5.    FAILURE TO PARTICIPATE IN THE
                      17 SERVICES, INC., a Corporation Doing                                                         INTERACTIVE PROCESS;
                         Business in California; SAFETY-CLEAN
                                                                                                               6.    FAILURE TO PROVIDE
                      18 ENVIROSYSTEMS COMPANY, INC., a
                         California Corporation; SCOTT BROCK, an                                                     REASONABLE ACCOMMODATION;
                      19 Individual; and DOES 1 through 10, Inclusive,                                         7.    FAILURE TO TAKE ALL
                                                                                                                     REASONABLE STEPS TO PREVENT
                          20                                                                                         DISCRIMINATION AND
                                                                                                                     RETALIATION;
                          21                                                                                   8.    VIOLATIONS OF THE CALIFORNIA
                                                       Defendants.                                                   FAMILY RIGHTS ACT;
                          22
                                                                                                               9.    WRONGFULTERMINATION IN
                          23                                                                                         VIOLATION OF PUBLIC POLICY

                          24
                          25
                          26
                                           Plaintiff, Kirk Knostman, based upon personal knowledge as to all acts or events that
                          27
                               Plaintiff has undertaken or witnessed and upon information and belief as to all others complains
                          28

                                                                                       COMPLAINT FOR DAMAGES
    Case 2:21-cv-00980-CAS-AS Document 1-1 Filed 02/02/21 Page 5 of 53 Page ID #:19




            1   and alleges as follows:
            2                                               PARTIES
            3          1.      Plaintiff, KIRK KNOSTMAN, ("Plaintiff’), is, and at all times herein was an
            4 individual residing in the County of Los Angeles, State of California.
            5          2.      Defendant CLEAN HARBORS ENVIRONMENTAL SERVICES, INC., is, and at
            6 all times herein mentioned was a Corporation doing business in California located in the city of
            7 Los Angeles, in the County of Los Angeles, State of California. Defendant is and at all relevant
            8 times was a company doing business in California with its place of business at 5756 Alba Street,
            9 Los Angeles, California 90058, and subject to the laws of California Government Code §§12940
           10 et seq. and 12900 et. seq. Defendant is and at all relevant times was a covered employer pursuant
         s 11 to California Government Code § 12926(d).
a. S ^
-Jis 12                3.      Defendant SAFETY CLEAN ENVIROSYSTEMS COMPANY, INC., is, and at all
a^<2
Ills 13         times herein mentioned was a California Corporation doing business in California located in the
5 § - 5 14 city of Los Angeles, in the County of Los Angeles, State of California. Defendant is and at all
=5^2 15 relevant times was a company doing business in California with its place of business at 5756 Alba
« f- 3
         - 16 Street, Los Angeles, California 90058, and subject to the laws of California Government Code
           17 §§12940 et seq. and 12900 et. seq. Defendant is and at all relevant times was a covered employer
           18 pursuant to California Government Code § 12926(d).
           19          4.      Defendant, SCOTT BROCK, is, and at all relevant times was a resident of
           20 California and was employed by Defendants, at its work locations in the County of Los Angeles,
           21 California. Scott Brock at all relevant times held the position of Supervisor and at all relevant
           22 times maintained the position of Supervisor and had supervisory authority over Plaintiff.
           23          5.      Plaintiff is ignorant of the true names and capacities of Defendants sued as DOES 1
           24 through 10, inclusive, and therefore sues these Defendants by such fictitious names. Plaintiff will
           25 amend this complaint to allege their true names and capacities when ascertained. Plaintiff is
           26 informed and believes and alleges that each of the fictitiously named Defendants is responsible for
           27 the alleged occurrences and injuries to Plaintiff.
           28
                                                                   2
                                                    COMPLAINT FOR DAMAGES
         Case 2:21-cv-00980-CAS-AS Document 1-1 Filed 02/02/21 Page 6 of 53 Page ID #:20




                 1          6.      Plaintiff is informed, believes and alleges that at all times herein mentioned
                 2 Defendants were the affiliates, agents, employees and the successor of the other Defendants and in
                 3 doing the things hereinafter alleged were acting within the course and scope of such agency and/or
                 4 employment or other business relationships and with the permission and consent of his/her co-
                 5 Defendants.
                 6                                    VENUE AND JURISDICTION
                 7          7.      Venue is proper in this Court under Code of Civil Procedure §395, because
                 8 Plaintiffs injuries were incurred within this jurisdiction. The actions giving rise to Plaintiffs
                 9 complaint arose within this Court’s jurisdiction.
                10                     EXHAUSTION OF ADMINISTRATIVE PROCEEDINGS

              s 11          8.      Plaintiff exhausted administrative remedies by filing complaints of discrimination,
     s 8 s 12 harassment and retaliation with the California Department of Fair Employment and Housing on

pli 13               September 4, 2019, and thereafter receiving "right to sue" notifications attached hereto as Exhibit
35^
3 I 2 I 14 1. Plaintiff has duly exhausted all of the required administrative proceedings and now properly
cc   .   uj


                     files this Complaint for Damages against Defendants in this Court.
                16                        FACTS COMMON TO ALL CAUSES OF ACTION
                17          9.      Plaintiff was first employed by defendants Safety-Clean Envirosystems Company,
                18 Inc., in 1986 as a warehouse employee. Plaintiff was a loyal dedicated employee who received
                19 many promotions due to his hard work and dedication. At the time of the termination of his
                20 employment Plaintiff was a distribution manager of the Ontario branch. As a distribution manager
                21 he supervised approximately forty employees.
                22          10.     On or about 2013, defendant Clean Harbors Services, Inc., acquired defendant
                23 Safety-Kleen Systems, Inc. Thereafter, Clean Harbors and Safety-Kleen became Plaintiffs dual
                24 employer and remained Plaintiff duel employers throughout Plaintiffs employment with them
                25 until the time of the termination of his employment.
                26          11.     Plaintiff is a fifty-three (53) year old employee who vyas a loyal and dedicated
                27 employee of Defendants for over 33 years. After Plaintiff was terminated from his employment,
                28
                                                                       3
                                                         COMPLAINT FOR DAMAGES
         Case 2:21-cv-00980-CAS-AS Document 1-1 Filed 02/02/21 Page 7 of 53 Page ID #:21




                   1    Edona Pablo, who substantially younger than Plaintiff, replaced Plaintiff. Edona applied for the

                   2 position in September 2018. After Plaintiff learned that his position was posted and that Pablo had
                   3 applied for his position, his stress level became unbearable, however, Plaintiff continued to work
                   4 and two months later Plaintiff had a severe stroke.
                   5           12.      On or about January 16, 2018, Plaintiff was diagnosed with high blood pressure

                   6 and acute stress, and Plaintiff was hospitalized for five days. When plaintiff returned form his
                   7 medical leave Plaintiff was subjected to a viscous campaign of harassment and retaliation by his
                   8 super\'isor, Scott Brock. On or about January 2018, as a result the termination of Plaintiff s
                   9 assistant supervisor and Plaintiffs immediate supervisor, and the increase in Plaintiffs duties and
                  10 responsibilities in the short amount of time. Plaintiff fainted due to stress and high blood pressure

             s 11       and he was taken by ambulance to the hospital where he remained hospitalized for five days. The
    S -c S
Isis 12                 harassment and retaliation included but was not limited to:
S = < C2
                  13           •     Brock took away his assistant manager, Louie Lopez
2 5a^                          •     After Louie Lopez was taken away from him, Borck ordered him to do all of Lopez’s
                  14
“ I s
85 5|5
                                     duties.
^        5                                                                                       %
    'O       uJ   , -
             ^ 16              •     Brock terminated Plaintiffs supervisor, Joe Prissel.
                  17           •     After Prissel was terminated Brock ordered Plaintiff to do his duties.
                  18           •     Brock gave Plaintiff more responsibilities and more locations to supervise.

                  19           13.       Brock subjected Plaintiff to a vicious campaign of harassment and retaliation

                  20 because Plaintiff had to take time off from work due to his disability by trying to force Plaintiff to
                  21    quit his job by giving him an amount of duties and responsibilities that were impossible to
                  22 complete. Forcing Plaintiff to cancel a family vacation to Missouri to visit his daughter.
                  23 Micromanaging Plaintiff with the objective to find any excuse to harass Plaintiff All of the
                  24 aforementioned were done in a effort to constructively terminate Plaintiffs employment.
                  25           14.       Brock would blame Plaintiff for problems with new locations although Plaintiff had

                  26 nothing to do with creating the problems. This was done in an effort to harass and retaliate against
                  27 Plaintiff in an effort to force Plaintiff to quit his job.
                  28
                                                                           4
                                                              COMPLAINT FOR DAMAGES
    Case 2:21-cv-00980-CAS-AS Document 1-1 Filed 02/02/21 Page 8 of 53 Page ID #:22




          1          15.     The Ontario location primarily provided services for Safety-Kleen Systems and all -

          2 of the additionally locations that were given to Plaintiff during the last six months of his
          3 employment were providing services for defendants Safety-Kleen Systems, Inc. Plaintiff’s
          4 primary duties were done pursuant to goods and services provided by Safety-Kleen Systems, Inc.,
          5 to its customers. Although Clean Harbors Environmental Services and Safety-Kleen Systems,
          6 Inc., were dual employers of Defendant, Plaintiffs primary duties and responsibilities were for
          7 Safety-Kleen Systems, Inc.
          8          16.     On or about November 18, 2018, Plaintiff had a stroke and was taken by

          9 ambulance to the hospital. As a result of his rhedical condition Plaintiff was ordered to take time
         10 off from work to care for and recover from his medical condition.

      s 11           17.    On or about June 26, 2019, while Plaintiff was out on medical leave pursuant to his
« s^
-tgs 12 doctor’s orders, Brock sent Plaintiff a letter informing Plaintiff that his job was terminated.
5 ill 13         18.    The consequences of Defendant’s discrimination and harassment caused Plaintiff to
32ai
      14 suffer severe economic harm and physical ailments including but not limited to stress, loss of
i f IR
         15 sleep, headaches and panic attacks, anxiety and other physical ailments.
      - 16
                                        FIRST CAUSE OF ACTION
         17                     DISCRIMINATION BASED ON DISABILITY
         18         IN VIOLATION OF CALIFORNIA GOVERNMENT CODE §§ 12940 ET SEQ.
                                 (As Against All Defendant, Except Scott Brock)
         19
                     19.     Plaintiff incorporates and realleges by reference all previous paragraphs, and each
         20 and every part thereof, of this Complaint, with the same force and effect as though set forth at
         21
            length herein.
         22                 California Government Code § 12940(a) provides in pertinent part that, “It shall be
                    20.
         23
            an unlawful employment practice ... [f]or an employer, because of.. . physical disability...
         24
            medical condition... to discharge the person from employment... or to discriminate against the
         25
            person ... in terms, conditions, or privileges of employment.”
         26                 As a proximate result of the acts of Defendants, and each of them, as described
                    21.
         27
            above, Plaintiff suffered economic damages, including lost wages and benefits, and other
         28
                                                                5
                                                  COMPLAINT FOR DAMAGES
     Case 2:21-cv-00980-CAS-AS Document 1-1 Filed 02/02/21 Page 9 of 53 Page ID #:23




              1    compensatory damages in an amount to be ascertained at the time of trial.

              2                22.   As a further proximate result of the aforementioned acts of Defendants, and each of

              3 them, Plaintiff has suffered humiliation, mental anguish, and emotional and physical distress, and
              4 has been injured in body and mind all to Plaintiffs damage in an amount to be ascertained at the
              5 time of trial. As a proximate result of the acts of Defendants, as alleged above, Plaintiff has
              6 suffered physical and mental injuries and has necessarily expended sums’in the treatment of such
              7 injuries, all to Plaintiffs damage in an amount to be ascertained at the time of trial. As a further
              8 proximate result of the acts of Defendants, as alleged above. Plaintiff will necessarily continue to
              9 expend sums in the future for the treatment of the physical, emotional and mental injuries
             10 sustained by Plaintiff as a result of said Defendants’ acts in an amount to be ascertained at the time

       s 11        of trial.
    g V s
liiS
a 5 <2
       12                      23.   As a direct and proximate result of the above-described acts of Defendants,

y |2 13 Plaintiff has necessarily incurred attorney's fees and costs and, pursuant to the provisions codified
S 53^
11 si 14 in California Government Code Section 12965(b), Plaintiff is entitled to the reasonable value of
K
5 T   r>-
  5 5 S
^ o<^        15 such attorney’s fees.
3^ sS
        UJ   , -
       - 16                    24.   The above-described acts of Defendants were willful, intentional, and malicious

             17 and done with the intent to vex, injure and annoy Plaintiff, and were done in conscious disregard
             18 of Plaintiffs rights, and, thus, warrant the imposition of exemplary and punitive damages in an
             19 amount sufficient to punish said Defendants and to deter others from engaging in similar
             20 despicable conduct.
             21
                                             SECOND CAUSE OF ACTION
             22                                     HARASSMENT
             23            IN VIOLATION OF CALIFORNIA GOVERNMENT CODE §§ 12940 ET SEQ.
                                               (As Against All Defendants)
             24
                               25.   Plaintiff incorporates and realleges by reference all previous paragraphs, and each
             25
                   and every part thereof, of this Complaint, with the same force and effect as though set forth at
             26
                   length herein.
             27
                               26.   Section 12940(j) of the California Government Code makes it an unlawful
             28
                                                                       6
                                                          COMPLAINT FOR DAMAGES
    Case 2:21-cv-00980-CAS-AS Document 1-1 Filed 02/02/21 Page 10 of 53 Page ID #:24




                   1 employment practice “[f]or an employer ...to harass an employee” in the workplace,” because the
                   2 employee exercised Department ofFair Employment and Housing Act rights. Further, section
                   3 12940(h) of the California Government Code makes it unlawful employment practice ‘*[f]or any
                   4 employer ... to discharge, expel, or otherwise discriminate against any person because the person
                   5 has opposed any practices forbidden under this part [FEHA] or because the person has filed a
                   6 complaint, testified, or assisted in any proceeding under this part.” Plaintiff was harassed by
                   7 Defendants because of his medical problems, his disability, and his request for reasonable
                   8 accommodations, and because he exercised and attempted to exercise his FEHA rights.
                   9             27.   As a proximate result of the acts of Defendants, and each of them, as described

                  10 above. Plaintiff suffered economic damages, including lost wages and benefits, and other
            8 11 compensatory damages in an amount to be ascertained at the time of trial.
            i/>
a* 2 S IG
                  12             28.   As a further proximate result of the aforementioned acts of Defendants, and each of
-
« b
  s §
    2 g3 1             them, Plaintiff has suffered humiliation, mental anguish, and emotional and physical distress, and

I 1^1 14               has been injured in body and mind all to Plaintiffs damage in an amount to be ascertained at the

   ° - 2 15 time of trial. As a proximate result of the acts of Defendants, as alleged above, Plaintiff has
^ ^ 2
            - 16 suffered physical and mental injuries and has necessarily expended sums in the treatment of such
                  17 injuries, all to Plaintiffs damage in an amount to be ascertained at the time of trial. As a further
                  18 proximate result of the acts of Defendants, as alleged above. Plaintiff will necessarily continue to
                  19 expend sums in the future for the treatment of the physical, emotional and mental injuries
                  20 sustained by Plaintiff as a result of said Defendants’ acts in an amount to be ascertained at the time
                  21 of trial.
                  22             29.   As a direct and proximate result of the above-described acts of Defendants,
                  23 Plaintiff has necessarily incurred attorney's fees and costs and, pursuant to the provisions codified
                  24 in California Government Code Section 12965(b), Plaintiff is entitled to the reasonable value of
                  25 such attorney's fees.
        •         26             30.   The above-described acts of Defendants were willful, intentional, and malicious

                  27 and done with the intent to vex, injure and annoy Plaintiff, and were done in conscious disregard
                  28
                                                                         7
                                                           COMPLAINT FOR DAMAGES
        Case 2:21-cv-00980-CAS-AS Document 1-1 Filed 02/02/21 Page 11 of 53 Page ID #:25




                1   of Plaintiffs rights, and, thus, warrant the imposition of exemplary and punitive damages in an

               2 amount sufficient to punish said Defendants and to deter others from engaging in similar
               3 despicable conduct.
               4
                                              THTRD CAUSE OF ACTION
               5            RETALIATION FOR CONDUCT THAT IS PROTECTED BY THE FAIR
                                         EMPLOYMENT AND HOUSING ACT
               6
                          IN VIOLATION OF CALIFORNIA GOVERNMENT CODE §§ 12940 ET SEQ.
                7                      (As Against All Defendants, Except Scott Brock)

                $          31.     Plaintiff incorporates and realleges by reference all previous paragraphs, and each

                9 and every part thereof, of this Complaint, with the same force and effect as though set forth at
               10 length herein.
                          32.    The retaliatory actions of Defendants against Plaintiff, as more fully set forth
            8 11
   S <«r    in
                  above, including retaliation against Plaintiff because Plaintiff exercised his rights to take time off
Ills 12
   fH   ^




^ c; I 5 13 from work to care for and recover from his disability pursuant to the Fair Employment and
y S 2 <
^ 'C6 ^             Housing Act (“FEHA”)- Plaintiff was retaliated and harassed in violation of the FEHA, codified in
I III 14
2  S i
              15 California Government Code § 12940(h), because he had a disability and because he was in need
UJ 3 3
3 .9 ^
     iA ^
        ’JJ
O    o S
            ^ 16 of reasonable accommodations, including time off from work to care for and recover from his
   to




               17 disability, and after he complained of discrimination and harassment.
               18         33.     As a proximate result of the acts of Defendants, and each of them, as described

               19 above. Plaintiff suffered economic damages, including lost wages and benefits, and other
               20 compensatory damages in an amount to be ascertained at the time of trial.
               21           34.    As a further proximate result of the aforementioned acts of Defendants, and each of

               22 them, Plaintiff has suffered humiliation, mental anguish, and emotional and physical distress, and
               23 has been injured in body and mind all to Plaintiffs damage in an amount to be ascertained at the
               24 time of trial. As a proximate result of the acts of Defendants, as alleged above, Plaintiff has
               25 suffered physical and mental injuries and has necessarily expended sums in tlie treatment of such
               26 injuries, all to Plaintiffs damage in an amount to be ascertained at the time of trial. As a further
               27 proximate result of the acts of Defendants, as alleged above, Plaintiff will necessarily continue to
               28
                                                                      8
                                                         COMPLAINT FOR DAMAGES
     Case 2:21-cv-00980-CAS-AS Document 1-1 Filed 02/02/21 Page 12 of 53 Page ID #:26




                   1   expend sums in the future for the treatment of the physical, emotional and mental injuries
                   2 sustained by Plaintiff as a result of said Defendants’ acts in an amount to be ascertained at the time
                   3 of trial.
                   4             35.     As a direct and proximate result of the above-described acts of Defendants,
                   5 Plaintiff has necessarily incurred attorney’s fees and costs and, pursuant to the provisions codified
                   6 in California Government Code Section 12965(b), Plaintiff is entitled to the reasonable value of
                   7 such attorney's fees.
                   8             36.     The above-described acts of Defendants were willful, intentional, and malicious
                   9 and done with the intent to vex, injure and annoy Plaintiff, and were done in conscious disregard
               10 of Plaintiffs rights, and, thus, warrant the imposition of exemplary and punitive damages in an

          s 11         amount sufficient to punish said Defendants and to deter others from engaging in similar
   g      s
I si S 12              despicable conduct.
S
J
  5« 2< 2r«4       ^



353                                                    FOURTH CAUSE OF ACTION
II   s'?
ec £ « Jn
                                             FAILURE TO PARTICIPATE IN THE INTERACTIVE
               15                      PROCESS IN DETERMINING REASONABLE ACCOMMODATION
                                        IN VIOLATION OF GOVERNMENT CODE §§ 12926.1(e), 12940(n)
   «      S'   ,
          ^ 16                                   (As Against All Defendants, Except Scott Brock)

               17                37.     Plaintiff incorporates and realleges by reference all previous paragraphs, and each

               18 and every part thereof, of this Complaint, with the same force and effect as though set forth at
               19 length herein.
               20                38.     It is unlawful for an employer covered by California Government Code §12940, et

               21 seq., to fail to engage in a timely, good faith, interactive process with a disabled employee to
               22 determine effective reasonable accommodations, in response to a request for reasonable
               23 accommodations by an employee with a known physical or mental disability or a known medical
               24 condition. California Government Code ^ 12940(n). The failure of Defendants to participate in a
               25 meaningful interactive process in an effort to reasonably accommodate Plaintiffs disability was
               26 due to discrimination and retaliation against Plaintiff. Instead of reasonably accommodating
               27 Plaintiff, Defendants used Plaintiffs request for reasonable accommodations to terminate Plaintiff
               28
                                                                           9
                                                              COMPLAINT FOR DAMAGES
      Case 2:21-cv-00980-CAS-AS Document 1-1 Filed 02/02/21 Page 13 of 53 Page ID #:27




                1   from Plaintiffs employment. Defendants’ acts, as more fully described above, constitute a failure

                2 by Defendants to provide to Plaintiff a good faith interactive process in violation of the FEHA,
                3 codified in California Government Code §12926.1(e), 12940(n).
                4          39.     As a proximate result of the acts of Defendants, and each of them, as described

                5 above, Plaintiff suffered economic damages, including lost wages and benefits, and other
                6 compensatory damages in an amount to be ascertained at the time of trial.
                7          40.     As a further proximate result of the aforementioned acts of Defendants, and each of

                8 them, Plaintiff has suffered humiliation, rnental anguish, and emotional and physical distress, and
                9 has been injured in body and mind all to Plaintiffs damage in an amount to be ascertained at the
               10 time of trial. As a proximate result of the acts of Defendants, as alleged above. Plaintiff has

         s 11       suffered physical and mental injuries and has necessarily expended sums in the treatment of such
    S ^ Ja
               12 injuries, all to Plaintiffs damage in an amount to be ascertained at the time of trial. As a further
J    * 2 r»i    ^

y is 13             proximate result of the acts of Defendants, as alleged above. Plaintiff will necessarily continue to
3 5 a j,
5 s - ? 14 expend sums in the future for the treatment of the physical, emotional and mental injuries
5 £ 5 S
« £ oS 15 sustained by Plaintiff as a result of said Defendants’ acts in an amount to be ascertained at the time
^ o


          - 16 of trial.
               17          41.     As a direct and proximate result of the above-described acts of Defendants,

               .18 Plaintiff has necessarily incurred attorney’s fees and costs and, pursuant to the provisions codified
               19 in California Government Code Section 12965(b), Plaintiff is entitled to the reasonable value of
               20 such attorney’s fees.
               21          42.     The above-described acts of Defendants were willful, intentional, and malicious

               22 and done with the intent to vex, injure and annoy Plaintiff, and were done in conscious disregard
               23 of Plaintiffs rights, and, thus, warrant the imposition of exemplary and punitive damages in an
               24 amount sufficient to punish said Defendants and to deter others from engaging in similar
               25 despicable conduct.
               26                              FIFTH CAUSE OF ACTION
               27                 FAILURE TO PROVIDE REASONABLE ACCOMMODATION
                                     IN VIOLATION OF GOVERNMENT CODE § 12940(m)
               28
                                                                      10
                                                         COMPLAINT FOR DAMAGES
   Case 2:21-cv-00980-CAS-AS Document 1-1 Filed 02/02/21 Page 14 of 53 Page ID #:28




                                             (As Against All Defendants, Except Scott Brock)
            1
                             43.   Plaintiff incorporates and realleges by reference all previous paragraphs, and each
            2
                 and every part thereof, of this Complaint, with the same force and effect as though set forth at
            3
                 length herein.
            4
                             44.   The failure of Defendants to reasonably accommodate Plaintiffs disability was due
            5
                 to discrimination against Plaintiff. Defendants used Plaintiffs request for reasonable
            6
                 accommodations to terminate Plaintiff from Plaintiffs employment because they did not want to
            7
                 reasonably accommodate Plaintiff and instead decided to terminate Plaintiff so they would not
            8
                 have to accommodate Plaintiffs medical needs. Defendants' acts, as more fully described above,
            9
                 in their failure to reasonably accommodate Plaintiffs serious medical condition, constitute
           10
                 unlawful failure to provide reasonable accommodations in violation of FEHA, codified in
      S 1^
  S   K          California Government Code § 12940(m).
           12
3 5<2
J « Z <M                     45.   As a proximate result of the acts of Defendants, and each of them, as described
K 5 s 5 13
^^a              above, Plaintiff suffered economic damages, including lost wages and benefits, and other
S £ 3 Pi         compensatory damages in an amount to be ascertained at the time of trial.
Pis 15
                             46.   As a further proximate result of the aforementioned acts of Defendants, and each of
           16
                 them. Plaintiff has suffered humiliation, mental anguish, and emotional and physical distress, and
           17
                 has been injured in body and mind all to Plaintiffs damage in an amount to be ascertained at the
           18
                 time of trial. As a proximate result of the acts of Defendants, as alleged above, Plaintiff has
           19
                 suffered physical and mental injuries and has necessarily expended sums in the treatment of such
           20
                 injuries, all to Plaintiffs damage in an amount to be ascertained at the time of trial. As a further
           21
                 proximate result of the acts of Defendants, as alleged above. Plaintiff will necessarily continue to
           22
                 expend sums in the future for the treatment of the physical, emotional and mental injuries
           23
                 sustained by Plaintiff as a result of said Defendants’ acts in an amount to be ascertained at the time
           24
                 of trial.
           25
                             47.   As a direct and proximate result of the above-described acts of Defendants,
           26
                 Plaintiff has necessarily incurred attorney’s fees and costs and, pursuant to the provisions codified
           27.
                 in California Government Code Section 12965(b), Plaintiff is entitled to the reasonable value of
           28
                                                                    11
                                                       COMPLAINT FOR DAMAGES
    Case 2:21-cv-00980-CAS-AS Document 1-1 Filed 02/02/21 Page 15 of 53 Page ID #:29




              1   such attorney's fees.
              2          48.     The above-described acts of Defendants were willful, intentional, and malicious
              3 and done with the intent to vex, injure and annoy Plaintiff, and were done in conscious disregard
              4 of Plaintiffs rights, and, thus, warrant the imposition of exemplary and punitive damages in an
              5 amount sufficient to punish said Defendants and to deter others from engaging in similar
              6 despicable conduct.
              7
                                                 SIXTH CAUSE OF ACTION
              $                       FAILURE TO TAKE ALL REASONABLE STEPS TO
              9                        PREVENT DISCRIMINATION IN VIOLATION OF
                                        CALIFORNIA GOVERNMENT CODE § 12940(k)
             10                           (As Against All Defendants, Except Scott Brock)

          3 11           49.     Plaintiff hereby incorporates by this reference as if fully set forth herein, each and
a °2 ^
=191^ 12' every allegation set forth in each and every averment of Paragraphs set forth above in this
§ -1 s
Ills 13 Complaint.
3 ’2 <3
                         50.     California Government Code Section 12940(k) makes it an illegal practice for an
<1^1 14
a ^
3 §<        15    employer “to fail to take all reasonable steps necessary to prevent discrimination retaliation and
  ^       si , -
          " 16 harassment from occurring.”
             17          51.     The failure of Defendants to take all reasonable steps necessary to prevent

             1$ discrimination, harassment and retaliation against Plaintiff, and terminating Plaintiff from his
             19 employment for false and pretextual reasons, and terminating Plaintiff because of his disability,
            20 constitute a failure on the part of Defendants to take all steps necessary to prevent discrimination,
            21 harassment and retaliation in the workplace, in violation of the California Fair Employment and
            22 Housing Act (FEHA), codified in California Government Code Section 12940(k).
            23           52.     As a proximate result of the acts of Defendants, and each of them, as described

            24 above, Plaintiff suffered economic damages, including lost wages and benefits, and other
            25 compensatory damages in an amount to be ascertained at the time of trial.
            26           53.     As a further proximate result of the aforementioned acts of Defendants, and each of

          ■ 27 them. Plaintiff has suffered humiliation, mental anguish, and emotional and physical distress, and
            28
                                                                    12
                                                      COMPLAINT FOR DAMAGES
        Case 2:21-cv-00980-CAS-AS Document 1-1 Filed 02/02/21 Page 16 of 53 Page ID #:30




                   1   has been injured in body and mind all to Plaintiffs damage in an amount to be ascertained at the

                   2 time of trial. As a proximate result of the acts of Defendants, as alleged above, Plaintiff has
                   3 suffered physical and mental injuries and has necessarily expended sums in the treatment of such
                   4 injuries, all to Plaintiffs damage in an amount to be ascertained at the time of trial. As a further
                   5 proximate result of the acts of Defendants, as alleged above. Plaintiff will necessarily continue to
                   6 expend sums in the future for the treatment of the physical, emotional and mental injuries
                   7 sustained by Plaintiff as a result of said Defendants’ acts in an amount to be ascertained at the time
                   8 of trial.
                   9             54.    As a direct and proximate result of the above-described acts of Defendants,

                  10 Plaintiff has necessarily incurred attorney's fees and costs and, pursuant to the provisions codified

             s 11      in California Government Code Section 12965(b), Plaintiff is entitled to the reasonable value of
    s s
^ S § S 12 such attorney's fees.
a
J
  5 <Z 2
       rg          ^

                  13             55.    The above-described acts of Defendants were willful, intentional, and malicious
U3&
< o a 55 14
         -  and done with the intent to vex, injure and annoy Plaintiff, and were done in conscious disregard
K   T   ui   rs


                       of Plaintiffs rights, and, thus, warrant the imposition of exemplary and punitive damages in an
             ^ 16 amount sufficient to punish said Defendants and to deter others from engaging in similar

                  17 despicable conduct.
                  18
                                                    SEVENTH CAUSE OF ACTION
                  19                    VIOLATIONS OF THE CALIFORNIA FAMILY RIGHTS ACT
                  20                           (As Against All Defendants, Except Scott Brock)
                                 56.    Plaintiff incorporates and realleges by reference all previous paragraphs, and each
                  21
                       and every part thereof, of this Complaint, with the same force and effect as though set forth at
                  22
                       length herein.
                  23
                                 57.    Defendants are an "employer" within the meaning of and subject to California
                  24
                       Government Code §§ 12945.2 et seq., commonly referred to as the California Family Rights Act
                  25
                       (“CFRA”).
                  26
                                 58.    Plaintiff was and had been continuously employed by Defendants for more than
                  27
                       one year and worked more than 1,250 hours within the previous year before he was terminated
                  28
                                                                          13
                                                             COMPLAINT FOR DAMAGES
     Case 2:21-cv-00980-CAS-AS Document 1-1 Filed 02/02/21 Page 17 of 53 Page ID #:31




                1    from his employment with Defendants. Defendants were and continue to be a covered employer,

                2 that employs more than fifty employees within a seventy-five-mile radius, and at all times, while
                3 employed by Defendants, Plaintiff performed his duties and responsibilities in an exemplary
                4 manner.
                5             59.   This cause of action is based upon CFRA, California Government Code §§ 12945.2

                6 et seq., which prohibits employers and supervisors from discriminating, harassing and retaliating
                7 or interfering against, and terminating an employee on the basis of a protected characteristic, i.e.,
                8 for taking time off to care for a medical condition protected by CFRA.
                9             60.   This cause of action includes retaliation against Plaintiff because Plaintiff exercised

               10 Plaintiffs CFRA rights. To establish a prima facie case for violations of CFRA, including

         8 H         retaliation, Plaintiff must show that: (I) the Defendant was an employer covered by CFRA; (2)
^ o ^ S
-Jis 12              the Plaintiff was an employee eligible to take CFRA leave; (3) the Plaintiff exercised the right to
< 5 < 2
                     take leave for a qualifying CFRA purpose; and (4) the Plaintiff suffered an adverse employment
3 5 a j.
               14 action, such as termination or retaliation because of the exercise of his rights to CFRA leave.
tE   T   r»:

                                    As a proximate result of the acts of Defendants, and each of them, as described
3 S oS 15                     61.
         ui    , ,
         ^ 16 above, Plaintiff suffered economic damages, including lost wages and benefits, and other
               17 compensatory damages in an amount to be ascertained at the time of trial.
               18             62.   As a further proximate result of the aforementioned acts of Defendants, and each of

               19 them, Plaintiff has suffered humiliation, mental anguish, and emotional and physical distress, and
               20 has been injured in body and mind all to Plaintiffs damage in an amount to be ascertained at the
               21    time of trial. As a proximate result of the acts of Defendants, as alleged above, Plaintiff has
               22 suffered physical and mental injuries and has necessarily expended sums in the treatment of such
               23    injuries, all to Plaintiffs damage in an amount to be ascertained at the time of trial. As a further
               24 proximate result of the acts of Defendants, as alleged above, Plaintiff will necessarily continue to
               25 expend sums in the future for the treatment of the physical, emotional and mental injuries
               26 sustained by Plaintiff as a result of said Defendants’ acts in an amount to be ascertained at the time
               27 of trial.
               28
                                                                       14
                                                          COMPLAINT FOR DAMAGES
      Case 2:21-cv-00980-CAS-AS Document 1-1 Filed 02/02/21 Page 18 of 53 Page ID #:32




                 1           63.      As a direct and proximate result of the above-described acts of Defendants,
                2 Plaintiff has necessarily incurred attorney's fees and costs and, pursuant to the provisions codified
                3    in California Government Code Section 12965(b), Plaintiff is entitled to the reasonable value of
                4 such attorney’s fees.
                5           64.       The above-described acts of Defendants, was willful, intentional, and malicious and
                6 done with the intent to vex, injure and annoy Plaintiff; and were done in conscious disregard of
                7 Plaintiffs rights, and, thus, warrant the imposition of exemplary and punitive damages in an
                8 amount sufficient to punish said Defendants and to deter others from engaging in similar
                9 despicable conduct.
               10
                                             EIGHTH CAUSE OF ACTION
          S 11                 WRONGFUL TERMINATION IN VIOLATION OF PUBLIC POLICY
-1 S g S 12                            (As Against All Defendants, Except Scott Brock)
<  5 <2 _
^ « z rs                    65.       Plaintiff incorporates and realleges by reference all previous paragraphs, and each
^ 5 s 5 13
a   “
1.1 ^/>< •
^   UJ O u-i
                     and every part thereof, of this Complaint, with the same force and effect as though set forth at
ee K § m
                     length herein.
               15
                            66.       Under California law, no employee, whether they are an at-will employee, or an
          '■ 16
               17 employee under a written or other employment contract, can be terminated for a reason that is in
               18 violation of a fundamental public policy. California Courts have interpreted a fundamental public
               19 policy to be any articulable constitutional, or statutory provision, or regulation that is concerned
               20 with a matter affecting society at large rather than a purely personal or proprietary interest of the
               2l employee or the employer. The public policy must be fundamental, substantial, and well
               22 established at the time of discharge.
                            67.        Defendants named in this cause of action, and all DOE Defendants, and each of
               23
               24 them, discriminated against Plaintiff due to Plaintiffs medical condition and because Plaintiff
               25 required reasonable accommodations in violation of the Fair Employment and Housing Act
               26 violations and the California Family Rights Act.
                            68.        Plaintiff alleges that Defendants violated public policies underlying the Fair
               27
               28 Employment and Housing Act and the California Family Rights Act when Defendants terminated
                                                                        15
                                                           COMPLAINT FOR DAMAGES
    Case 2:21-cv-00980-CAS-AS Document 1-1 Filed 02/02/21 Page 19 of 53 Page ID #:33




               1   Plaintiff in violation of California public policy.
              2           69.     As a proximate result of the acts of Defendants, as described above, Plaintiff
              3 suffered economic damages, including lost wages and benefits, and other compensatory damages
              4 in an amount to be ascertained at the time of trial.
              5           70.     As a further proximate result of the aforementioned acts of Defendants, and each of
              6 them, as alleged above, Plaintiff has suffered humiliation, mental anguish, and emotional and
              7 physical distress, and has been injured in body and mind all to Plaintiffs damage in an amount to
              8 be ascertained at the time of trial. As a proximate result of the acts of Defendants, as alleged
              9 above. Plaintiff has suffered physical and mental injuries and has necessarily expended sums in
             10 the treatment of such injuries, all to Plaintiffs damage in an amount to be ascertained at the time of

        8 11       trial. As a further proximate result of the acts of Defendants, and each of them, as alleged above.
    s^s
liis 12            Plaintiff will necessarily expend sums in the future for the treatment of the physical, emotional
J   • Z rM    ^

^ i I 3 13 and mental injuries sustained by Plaintiff as a result of said Defendants’ acts in an amount to be
3S3i
             14 ascertained at the time of trial.
« £ I Pi
sili'5                    71.     As a direct and proximate result of the above-described acts of Defendants,
             16 Plaintiff has necessarily incurred attorney’s fees and costs and, pursuant to the provisions codified
             17 in California Government Code Section 12965(b), Plaintiff is entitled to the reasonable value of
             18 such attorney's fees.
             19           72.     The above-described acts of Defendants, and each of them, were willful,
             20 intentional, and malicious and done with the intent to vex, injure and annoy Plaintiff, and were
             21    done in conscious disregard of Plaintiffs rights, and, thus, warrant the imposition of exemplary
             22 and punitive damages in an amount sufficient to punish said Defendants and to deter others from
             23 engaging in similar despicable conduct.
             24
             25
             26                                          PRAYER FOR RELIEF
             27
             28
                                                                     16
                                                        COMPLAINT FOR DAMAGES
       Case 2:21-cv-00980-CAS-AS Document 1-1 Filed 02/02/21 Page 20 of 53 Page ID #:34




             1           WHEREFORE, Plaintiff seeks judgment against Defendants and each of them, in an
             2   amount of no less than $2,500,000, according to proof as follows:

             3           1.     For a money Judgment representing compensatory damages including lost wages,

             4   earnings, commissions, retirement benefits, and other employee benefits, and all other sums of
                 money, together with interest on these amounts; for other special damages; and for general
             5
                 damages for mental pain and anguish and emotional distress and loss of earning capacity;
             6
                         2.     For prejudgment interest on each of the foregoing at the legal rate from the date
             7
                 the obligation became due through the date of judgment in this matter;
             8
                         WHEREFORE, Plaintiff further seeks judgment against Defendants, and each of them, in
             9
                 an amount according to proof, as follows:
            10
                         3.     For a declaratory judgment reaffirming Plaintiffs equal standing under the law
          S 11   and condemning Defendants’ discriminatory practices;
^ ^s
            12           4.     For injunctive relief barring Defendants’ discriminatory employment policies and
J   . 2      ^

                 practices in the future, and restoring Plaintiff to Plaintiffs former position with Defendants;
S 5 d jv
00 >
< o s 5
      ^     14           5.     For punitive damages, pursuant to Civil Code §§3294 in amounts sufficient to
£ I «

                 punish Defendants for the wrongful conduct alleged herein and to deter such conduct in the
          - 16 future;
            17           6.     For costs of suit, attorneys’ fees, and expert witness fees pursuant to the FEHA
            18 and/or any other basis;
            19           7.     For post-judgment interest; and

            20           8.     For any other relief that is just and proper.

            21
                 DATED: February 5, 2020                              GUERRA & CASILLAS, LLP
            22

           23

           24                                                   By:
                                                                      Ruben Guerra,^ESlj^
           25                                                         Tizoc Perez-Casillas, Esq.
                                                                      Attorneys for Plaintiff Kirk Knostman
           26
           27

           28
                                                                   17
                                                     COMPLAINT FOR DAMAGES
    Case 2:21-cv-00980-CAS-AS Document 1-1 Filed 02/02/21 Page 21 of 53 Page ID #:35




                                                DEMAND FOR JURY TRIAL
              1
                      Plaintiff hereby demands a trial by jury.
              2
              3
              4 DATED: February 5, 2020                           GUERRA & CASILLAS, LLP

              5
              6                                             By:
                                                                  Ruben Guerra, ESlyA
              7                                                   Tizoc Perez-Casillas, Esq.
                                                                  Attorneys for Plaintiff Kirk Knostman
              8
              9
             10

       3 ^1
       i/>

a- 2 S S
d ^ g 12
S
J
  5•• 2< 2 ^
0 ill 13
353    tn

< 6 “ i
      5      14
K 5 s si
uj 5 5 ^     1 ^
.=2 - a 2
^ Sh   ^
  '®   u3    , ,
       ^ 16
             17
             18
             19
             20
             21
             22
             23
             24
             25
             26
             27
             28
                                                                  18
                                                   COMPLAINT FOR DAMAGES
              Case 2:21-cv-00980-CAS-AS Document 1-1 Filed 02/02/21 Page 22 of 53 Page ID #:36
Electronically FILED by Superior Court of California, County of Los Angeles on 02/05/20g{)&¥tMM^rri R- Carter, Executive Oflicer/Cierir of Court, by N. Alvarez.Oeputy Clerk
                                                                                                                f
                                                                                                                                                                          CM-010
                  ATTORNEY OR PARTY WITHOUT ATTORNEY /Nams.SlaA Svnunbv, end addnsti:                                                       FOR COURT USE ONLY
                     Ruben Guerra.          (SBN 219446) Tizoc Perez-Casillas, Esq. (SBN 309981)
                     GUERRA & CASILLAS. LLP
                     6l7South Olive Street. Suite 1206
                     1.0$ Angeles, CA 90014
                         TELEPHONE NO.: 213-437-9495                 FAX NO.: 213-342-5503
                    ATTORNEY FOR (Name): Plaintiff Kirk Knostman
                SUPERIOR COURT Of CALIFORNIA. COUNTY OF LOS ANGELES
                    STREET ADDRESS: 1 1 ] N. Hill StTCCt
                    MAILIN6AD0RESS: 1 1 1 N. Hill StTCCt
                   CITY AND ZIP CODE: Los AiimIcs, CA 90012
                       BRANCH NAME: Central Division - Stanley Mosk
                    CASE NAME:
                    Knostman v. Clean Harbors Environmental Services, Inc et. al.
                       CIVIL CASE COVER SHEET                                                                               CASE NUMBER:
                                                                                 Complex Case Designation
                 I    I Unlimited            I    i Limited
                                                                           I     I Counter        11 Joinder
                                                                                                                           2 0STCV04804
                        (Amount                     (Amount
                                                                                                                             JUDGE:
                        demanded                    demanded i$           Filed with first appearance by defendant
                        exceeds $25,000)            $25.000 or less)            (Cal. Rules of Court, rule 3.402)             DEPT;
                                                        Items 1-6 below must be completed (see instructions on page 2).
                1. Check one box below for the case type that best describes this case:
                   Auto Tort                                             Contract                                  Provisionally Complax Civil Litigation
                   I___I Auto (22)                                            I Breach of contract/warranty (06) (^1* l^ulas of Court, rules 3.400-3.403)
                   I- I Uninsured motorist (46)                                  Rule 3.740 collections (09)      (- I Antitrustrrrade regulation (03)
                   Other Pl/PD/WD (Personal lri]ury/Property           I— j Other collections (09)                         Construction de^ (10)
                   pamafle/Wrongful Death) Tort                        CD Insurance coverage (18)                  I___I Mass tort (40)
                   I - I Asbestos (04)                                 I I Other contract (37)                     CD Securities litigation (26)
                   CD Product liability (24)                           Real Property                               I     I Enwronmental/Toxic tort (30)
                   I     I Medical malpractice (45)                    I      I Emir>ent domainflnverse           I—D Insurance coverage daims arising from the
                   CD Other Pl/PD/WD (23)                              ___ condemnation (14)                               above listed provisionally complex case
                   Non-PI/PD/WD (Other) Tort                           LJ Wrongful eviction (33)                           types (41)
                   I     j Business tort/unfair business practice (07) I I Other real property (26)                Enforcement of Judgment
                   CD Civil rights (08)                                Unlawful Detainer                          I.....I Enforcement of judgment (20)
                   CD Defamation (13)                                  I I Commercial (31)                        Mlacellaneoua Civil Complaint
                   LJ Fraud (16)                                       I I Residential (32)                       CD RICO (27)
                           Intellectual pr(x>erty (19)                 I__I Drugs (38)                            CD Other complaint (not specified ebove) (42)
                         I Professional negligence (25)                Ju^dal Review                              Mlscenaneous Civil Petition
                     ZH Other non-PI/PD/WD tori (35)                   CD Asset forfeiture (05)
                                                                                                                  I__ i Partnership and corporate governance (21)
                     Employ naent                                                                                 Q other petition fool                 aPovenO)
                      / I Wroragful termination (36)                         J Writ of mandate (02)
                         I Other employment (15)____                         ] Other Judicia) review (39)
                2. This case 1__I is             I / I is not   complex under rule 3.400 of the Califomia Rules of <3ourt If the case is complex, mark the
                    factors requiring exceptional judicial management
                      a. I—j Large number of separately represented parties               d.^D Large number of witnesses
                      b. CD Extensive motion practice raising difficult or novel          e. IT l Coordination with related actions pending in one or more courts
                             issues that will be time-consuming to resolve                    __ in other counties, states, or countries, or in a faderal court
                      c. I I Substantial amount of documentary evidence                   f. I   I Substantial postjudgment judicial supervision
               3.     Remedies sought (check all that apply): a.L^ monetary b. |__ | nonmonetary; declaratory or injunctive relief                            c. I / I punitive
               4.     Number of causes of action (spec^J; Nine (9)
               5.     This case I      I is  I / I is not a class action suit.
               6.     If there are any known related cases, file and serve a notice of related case. (You may use form 15.)
               Date: Febnjary 05. 2020
               Ruben Guerra, Esq.
                                               (TYPE OR PRINT NAME)
                                                                                                   ► ^           (SCNATUREOF           OR ATTORNEY FOR PAffRf)
                                                                                         NOTICE
                  •   Plaintiff must file this cover sheet with the first paper filed in the action or proceeding (except small daims cases or cases filed
                      under the Probate Code, Family Code, or Welfare aixl Institutions Code). (Cal. Rules of Court, rule 3.220.) Failure to file may result
                      in sanctions.
                  •   File this cover sheet in addition to any cover sheet required by local court rule.
                  •   If this case is complex under mie 3.4(X) et seq. of the Califomia Rules of Court, you must serve a copy of this cover sheet on all
                      other parties to the action or proceeding.
                  •   Unless this is a collections case under rule 3.740 or a complex case, this cover sheet will be used for statistical purposes on^.
               Fonn Adopted far Mandatory Un                                                                                  CaL Rules oi Court, rvfae 2.30.3.220.3.400^.403. 3.740:
                 JudUal Council or CaDUrria                            CIVIL CASE COVER SHEST                                        Cel. Standards oI JudUal MrrinBtration. std. 3.10
                 CM410 (Rev. Juty 1,2007]                                                                                                                         <nnr.eou1fafa.CB.pov
    Case 2:21-cv-00980-CAS-AS Document 1-1 Filed 02/02/21 Page 23 of 53 Page ID #:37

                                                                                                ♦.


                                                                                                                                        CM-010
                                       INSTRUCTIONS ON HOW TO COMPLETE THE COVER SHEET
    T6"PlalrittfN"ana"OtKer8"Flllng~FlrsrPapersr“lf you afe"fIllfVy"a*nrerpapw"'(fur BxaitrplBra"u>»iplai'«l)"i^~3’civil'Cci!ieryou"must
    complete and file, along with your first paper, the CMI Case Cover Sheet contain^ on page 1. This information wil) be used to compile
I   statistics about the types and numbers of cases filed. You must comi^ete items 1 through 6 on the sheet. In item 1. you must check
    one box for the case type that best describes the case. If the case fits both a general and a nnore specific type of case listed in item 1.
    check the more specific one. If the case has multiple causes of action, check the box that best indicates the primary cause of action.
    To assist you in completing the sheet examples of the cases that belong under each case type in item 1 are provided below. A cover
    sheet must be filed only with your initial paper. Failure to fBe a cover sheet with the first paper filed in a civil case may subject a party,
    its counsel, or both to sanctions under rules 2.30 and 3.220 of the California Rules of Court.
    To Parties in Rule 3.740 Collections Cases. A “collections case* under mie 3.740 is defirred as an action for recovery of money
    owed in a sum stated to be certain that is not more than $25,000, exclusive of interest and attome/s fees, arising from a transaction in
    which property, services, or money was acquired on credit A collections case does not include an action seeking the following: (1) tort
    damages, (2) punitive damages, (3) recovery of real property. (4) recovery of personal propei^. or (5) a prejudgment writ of
    attachment The identification of a case as a rule 3.740 collections case on this form means that it vrill be exempt from the general
    time^r-service requirements and case management rules, unless a defendant files a responsive pleading. A rule 3.740 collections
    case will be subject to the requirements for service and obtaining a judgment in rule 3.740.
    To Parties in Complex Cases. In complex cases only, parties must also use the Civil Case Cover Sheet to designate whefoer the
    case is complex. If a plaintiff believes the case is complex under rule 3.400 of the California Rules of Court, this must be indicated by
    completing the appropriate boxes in items 1 and 2. If a plaintiff designates a case as complex, the cover sheet must be served with the
    complaint on all parties to the action. A defendant may file and serve no later than the time of its first appearance a Joinder in the
    plaintiff's designation, a counter-designation that the case is not complex, or. if the plaintiff has made no designation, a designation that
    the case is complex.                                      CASE TYPES AND EXAMPLES
    Auto Tort                                       Contract                                           Prvvlsiorially Complex Clvfl Litigation (Cal.
         Auto (22)-Persortal Injury/Property           Breach of Contract/Warranty (06)                Rules of Court Rules 3.400-3.403)
              Damage/Vi/iongful Death                       Breach of Rental/Lease                          Antitrust/Trade Regulation (03)
         Uninsured Mofori^ (46) (/(the                           Contract (not unlawful detainer            ConsOuction Defect (10)
              case involves an uninsured                            or wrortgful eviction)                  Claims Involving Ma^ Tort (40)
              motorist cfaim subject to                     Contrad/Wairanty Breach-^Der                    Securities Litigation (26)
              arbitration, check this item                       Plaintiff (nof fraud or negligefKe)        Environmental/Toxic Tort (30)
              instead of Auto)                              Negligent Breach of Contract/                   Insurance Coverage Claims
    Other PI/PO/WD (Personal lr\|ury/                            Wananty                                         (arising from proviskmally complex
    Property DamageJWrongful Oe^)                           Other Breach of Contract/Warranty                    case type listed above) (41)
    Tort                                               Collections (e.g., money owed, open              Enforcement of Judgment
         Asbestos (04)                                      book accounts) (09)                             Enforcement of Judgment (20)
              Asbestos Property Damage                      Collection Case-Seller Plairttiff                   Abstract of Judgntent (Out of
                                                            Other Promissory Note/CoUections                           County)
              Asbestos Personal Injury/
                   Wrorrgful Death                               Case                                            Confession of Judgment (non-
                                                        Insurance Coverage (nof provisionally                          domestic relations)
         Product Liablll^ (nof asbesfos or
                                                            comf^Bx) (18)                                        Sister State Judgment
              toxic/environmentaO (24)
         Medical Malpractice (45)                           Auto Subrogation                                    Administrative Agency Award
              Medical Malpractice-                          Other Coverage                                           (not unpaid taxes)
                    Physicians & Surgeons              Other Contract (37)                                       PetitionfCertification of Entry of
              Other Professional hleatth Care               Contractual Fraud                                       Judgment on Unpaid Taxes
                    Malpractice                             Other Contract Dispute                               Other Enforcement of Judgment
                                                    Real Property                                                      Case
         Other PI/PO/WD (23)
              Premises Liability (e.g., slip            Eminent Oomain/lnverse                          Miscellaneous CIvD Complaint
                                                            Condemnation (14)                               RICO (27)
                    and foil)
              Intentiona] Bodily Injury/PO/WD          Wrongful Eviction (33)                               Other Complaint (not spedfied
                                                                                                                 above) (42)
                    (e.g., assaulL vandalism)          Other Real Property (e.g., quiet title) (26)
              lntentior\al Infliction of                                                                         Declaratory Relief Only
                                                            Writ of Possession of Real Property                  Injunctive Relief Only (nor>-
                    Emotior^ Distress                       Mortgage Foreclosure                                       harassment)
              Negligent Infliction of                       Quiet Title
                    Emotior^al Distress                                                                          Mechanics Lien
                                                            Other Real Property (not emirreni
                                                                                                                 Other Commercial Complaint
              Other PI/PDAVD                                domain, landJord/tanant, or
                                                                                                                       Case (mn-tort/mrhcomplex)
    Non-PI/PO/WD (Other) Tort                               foreclosura)
                                                                                                                 Other Civil Complaint
         Business Tort/Unfair Buslr^ess             Unlawful Detainer                                                 (rxJft-forthon-comptex)
            Practice (07)                              Commercial (31)
                                                                                                        Mi3cellar>eou8 Civil Petition
         Civil Rights (e.g., discrimination,            Residential (32)                                    Partnership and Corporate
             false arrest) (not cMI                     Drugs (38) (if the case involves Illegal                 Governance (21)
              harassment) (08)                              drugs, check this item; otherwise,              Other Petition (nof specified
         Defamation (e.g., slander, libel)                  report as Commercial or Residential)                 above) (43)
                (13)                                Judicial Review                                              Civil Harassment
        Fraud (16)                                     Asset Forfoltura (05)                                     Worigjtace Violence
        Intellectual Property (19)                      Petition Re: /Vtntration Award (11)                      Elder/Dependent Adult
        Professional Negligence (25)                    Writ of Mandate (02)                                           Abuse
            Legal Malpractice                               Writ-Administrative Mandamus                         Election Crmtest
            Other Professional Malpractice                  Writ-Martdamus on Limited Court                      Petition for Name Change
                (nof medical orleg^                             Case Matter                                      Petition for Relief From Late
         Other Non-PI/PO/WD Tort (35)                       Writ-Other Limited Court Case                              Claim
     Empioymeiit                                                Review                                           Other Civil Petition
        Wrongful Termination (%)                        Other Judicial Review (39)
        Other Employment (15)                                Review of Health Officer Order
                                                             Notice of AppeaM^bor                                                                      I
                                                                Commissioner Appeals
     CMO10 (Rov. July 1,2007]                                                                                                               pie*2or2
                                                        CIVIL CASE COVER SHEET
 Case 2:21-cv-00980-CAS-AS Document 1-1 Filed 02/02/21 Page 24 of 53 Page ID #:38



■SHORT TTTif: KnostnianvCteanHarbofsEnvironmentaJ Services,Inc. et.al.                               CASENLMBER




                               CIVIL CASE COVER SHEET ADDENDUM AND
                                       STATEMENT OF LOCATION
                (CERTIFICATE OF GROUNDS FOR ASSIGNMENT TO COURTHOUSE LOCATION)
              This form is required pursuant to Locai Rule 2.3 in ali new civil case filings in the Los Angeles Superior Court



     Step 1: After completing the Civil Case Cover Sheet (Judicial Council form CM-010), find the exact case type in
             Column A that corresponds to the case type indicated in the Civil Case Cover Sheet.


      Step 2: In Column B, check the box for the type of action that best describes the nature of the case.


     Step 3: In Column C; circle the number which explains the reason for the court filing location you have
             chosen.

                                           Applicable Reasons for Choosing Court Filing Location (Column C)

1. Class actions must be filed in the Stanley Mosk Courthouse. Central District.     7. Location where petitioner resides.

2. Permissive filing In central distiicL                                             6. Location wherein defendant/respondent functions wholly.

3. Location where cause of action arose.                                             9. Location where or>e or more of the parties reside.

4. Mandatory personal injury filing in North Oistrict                               10. Location of Labor Commissioner Office.
                                                                                    11. Mandatory filing location (Hub Cases - unlawful detainer, limited
5. Location vihere performartoe required or defendant resides.
                                                                                    non<ollection, limited collection, or personal injury).
6. Location of property or permanently garaged vehicle.




                             Auto (22)             □ A7100 Motor Vehteie • Personal Injury/Property Damage/Wrongful Death                    1. 4.11
        tr
   I<                Uninsured Motorist (46)       □ A7110 Personal tnjury/Property Damage/Wrongful Death-Uninsured Motorist                 1.4.11


                                                   □ A6070 Asbestos Property Damage                                                          1.11
                          Asbestos (04)
                                                   □ A7221 Asbestos - Personal trtjury/Wrongful Death                                        1. 11

    &|2                Product Liability (24)      □ A7260 Product LiabQity (not asbestos or tonc/environmentai)                             1.4.11
   i. ^
                                                   □ A7210 Medical Malpractice-Physlctarts& Surgeons                                         1.4. 11

    ft              Medical Malpractice (45)
                                                   □ A7240 Other Professiorial Health Care Malpractice                                       1.4.11
    1 I
                                                   □ A7250 Premises LiabiBty (e.g.. slip and fall)
    o                                                                                                                                        1.4,11
    £ S                  Other Personal
                                                   □ A7230 Intentional BodOy Injury/Property OanragefWrongfuI Death (e.g.,
    & I                  Injury Property
                                                           assault, vandalism, etc.)
                                                                                                                                             1.4.11
    is                  Damage Wron^
                           Death (23)              □ A7270 Intentiona] Infliction of Emotional Distress
                                                                                                                                             1.4.11

                                                   □ A7220 Othor Personal Injury/PropoityOomage/Wroneful Death                               1.4.11




   LASC CIV 109 Rev. 12/18         •
                                                  CIVIL CASE COVER SHEET ADDENDUM                                                     Local Rule 2.3

   For Mandatory Use
                                                     AND STATEMENT OF LOCATION                                                               Page 1 of 4
Case 2:21-cv-00980-CAS-AS Document 1-1 Filed 02/02/21 Page 25 of 53 Page ID #:39



-sH0RT-TfTi£;-j^Qgjp,3n V eieanHart»rsEnvironmentalServiceSrlnc.'0L-alr                            CASE NUMBER




                                            W^-'=

                      Business Tort (07)            □ A6029 Other Commercial/Business Tort (not rraud/btBach of contract)              1.2.3

                        Civn Rights (08)            □ A6005 Chril Rights^iscrtmirution                                                 1.2.3
   at
   e-
   £ s                 Delation (13)                □ A6010 Defamation (standerfiiM)                                                   1.2.3

   ft                      Fraud (16)               □ A6013 Fraud (no contract)                                                        1.2.3

   II                                               □ A6017 Legal Malpractice                                                          1.2.3

   If
   O
   Z Q
          €0
               Professional Negligertce (25)
                                                    □ A6050 Other Professional Malpractice (not medical or legal)                      1.2.3

                           Other (35)               □ A6025 Other Non-Personal Injury/Property Damage tort                             1.2.3

                   Wrongful Termination (36)        B A6037 Wrongful Termination                                                       1.2.3
     O
     E
     >1
                                                    □ A6024 Other Employment Complaint Case                                            1.2.3
    a.              Other Employment (15)
    E                                               □ A6109 Labor Commissioner Appeals                                                 10
    ui

                                                    □ A5004 Breach of Rental/Lease Contract (not unlawful detainer or wrongful
                                                                                                                                       2.5
                                                            eviction)
               Breach oS Contract/ Warranty                                                                                            2.5
                              (06)                  □ A6008 Contract/Warranty Breach-Seller Raintiff (no fraud/negligence)
                        (not insurance)                                                                                                1.2.5
                                                    □ A6019 Negligent Breach of ContractAfVanranty (no fraud)
                                                                                                                                       1.2.5
                                                    □ A6028 Other-Breach of Contrect/Warranty (not fraud or negligertce}

    ts                                              □ A6002 CollE^ions Case-Seller Plaintiff                                           5. 6.11
                        Collections (09)

    U
     g                                              □ A6012 Other Promissory Note/Collections Case                                     5.11
                                                    □   A6034 Collections Case-Purchased Debt (Charged Off Consumer Debt               5. 6,11
                                                              Purchased on or after January 1,20141

                   Insurartce Coverage (16)         □ A6015 Irtsurance Coverage (not complex)                                          1.2. 5.8

                                                    □ A6009 Contractual Fraud                                                          1.2.3.5
               •      Other Contract (37)           □ A6031 Tortious Interferertce                                                     1.2.3.5
                                                    □ A6027 Other Contract Dispute(not breach/insurance/fraud/negligence)              1.2. 3. 8.9

                   Emirtent Domain/Inverse
                     Cortdemnation(14)
                                                    □ A7300 Eminent Domain/Condemnation               Number of parcels.               2.6

     &              Wrongful E^ion (33)             □ AG023 Wronghjl Eviction Case                                                     2.6
     Q
    CL
   . «o                                             □ A6018 Mortgage Foreclosure                                                       2.6
                   Other Real Property (26)         □ A6032 Quiet Title                                                                2.6
                                                    □ A6060 Other Real Property (not eminent domain, landlord/terxant. foredosura)     2.6

               Unlawful Detainer-Commercial
                                                    □ A6021 Unlawful Oetalner-Commerdal (not drugs or wrongful eviction)               6. 11
    o                      (31)
    S
    3          Unlawful Detainer-Residential
                                                    □ A6020 Unlawful Detainer-Residential (not drugs or wrongful eviction)             6.11
    O                      (32)
                      Unlawful Detainer-
    I3               Post-Foredosure (34)
                                                    □ A6020FUntawful Detainer-Post-Foredosure                                          2. 6. 11
     c
    3          Unlawful Oetalner-Onjgs (38)         □ A6022 Unlawful Oetainer-Orugs                                                    2. 6.11
                                                                                                                                                          :

                                                CIVIL CASE COVER SHEET ADDENDUM                                                      Local Rule 2.3   /
 LASC CIV 109 Rev. 12/18
                                                   AND STATEMENT OF LOCATION                                                           Page 2 of 4
 For Marwlatory Use
Case 2:21-cv-00980-CAS-AS Document 1-1 Filed 02/02/21 Page 26 of 53 Page ID #:40



-CHORT-TiTLE;KnostmanvGleanHart)orsEnv}ronmentalServic8s.-lnc..et..al.                         CASE NUMBER




                   Asset Forfeiture (05)         □ A6108 Asset Forfeiture Case                                     2. 3.6

                Petition re Arbitration (11)     □ A6115 Petition to Compel/ConftrmAfacate Arbitration             2.5

     9                                           □ A61S1 Writ • Administrative Mandamus                            2.8
    ac
    1              Writ of Mandate (02)          □ A61S2 Writ - Mandamus on Limited Court Case Matter              2
    •a                                                                                                             2
                                                 □ A6153 Writ - Other Limited Court Case Review

                Other Judicial Review (39)       □ A6150 Other Writ/Judicial Review                                2.8

              /\nlitrust/Trade Regulation (03)   □ A6003 /VntHrust/Trade Regulation                                1,2.8
     g
    o            Construction Defect (10)        □ A6007 Construction Defect                                       1.2,3
    Zi
                Claims Involwng Mass Tort
     sa.                   (40)
                                                 □ A6006 Ctaims Involving Mass Tort                                1.2.8
    E
    o            Securities Litigation (28)      □ /V6035 Securities Litigation Case                               1.2.8
    o
     >«
                        Toxic Tort               □ A6036 Toxic Tort/Environmental                                  1.2. 3.8
     g              Environmental (30)
    £
     >
    &&
               Insurance Coverage Claims         □ A6014' Insurance Coverage/Subrogation (complex case only)       1.2. 5.8
                 from Com(^x Case (41)

                                                 □ A6141 Sister State Judgment                                     2,5.11
                                                 □ /^6160 /Abstract of Judgment                                    2.6
   a>
   E E                 Enforcement               □ A6107 Confesston of Judgment (nofv-domestic relations)          2.9

   If
   £ *0
                     of Judgment (20)            □ A6140 Administrative Agency Award (not unpaid taxes)
                                                 □ A6114 Petition/C^ficate for Entry of Judgment on Unpaid Tax
                                                                                                                   2,8
                                                                                                                   2.8
                                                 □ A6112 Other Enforcement of Judgment Case                        2. 8.9

                         RICO (27)               □ A6033 Racketeeririg (RICO) Case                                 1.2.8
         .3
    I^                                           □ /\6030 Declaratory Relief Only                                  1.2.8
   1 E              Other Complaints             □ A6040 Injunctive Relief Only (not domestic/harassment)          2.8
    8 o         (Not Specified Above) (42)       □ A6011 Other Commercial Complunt Case (non-tort/non-complex)     1.2.8
         o                                       □ A6000 Other Civil Complaint (non-tort/non-complex)              1.2.8

                  Partnership Corporation        □ A6113 Partnership and Corporate Governance Case                 2.8
                     Govemartce (21)

                                                 □ A6121 Ovil Harassment With Damages                              2. 3.9

   I"                                            □ A6123 Workplace Harassment With Damages                         2, 3.9
   I»
   1?               Other Petitkms (Not
                                                 □ A6124 Elder/Dependent Adult Abuse Case With Damages             2. 3.9
    8 =            Specified Above) (43)         □ A6190 Election Contest                                          2
   « £
   Z U                                           □ A6110 Petition for Change of Name/Change of Gender              2.7
                                                 □ A6170 Petition for Relief from Late Claim Law                   2. 3.8
                                                 □ A6100 Other avil Petition                                       2.9




                                                 CIVIL CASE COVER SHEET ADDENDUM                                 Local Rule 2.3
  LASC CIV 109 Rev. 12/18
                                                    AND STATEMENT OF LOCATION                                      Page 3 of 4
  For Maifoatory Use
 Case 2:21-cv-00980-CAS-AS Document 1-1 Filed 02/02/21 Page 27 of 53 Page ID #:41



 SHORT TTTL&Knn<stmflnv_faAflnHarhnntFn\rimnmftntfll.Sftn/icftfi,.lnc.at..al.         .CSSE NLMBER.




Step 4: Statement of Reason and Address: Check the appropriate boxes for the numbers shown under Column C for the
        type of action that you have selected. Enter the address which is the basis for the filing location, including zip code.
        (No address required for class action cases).

                                                                     AEJORESS:
   REASON:                                                                                   5756 Alba Street

    □ 1.02.a3.D4.D5.Q6.Q7. 0 8.0 9.O10.D11. .



   CfTY:                                   STATE:      ZIP CODE:

  Los Angeles                              CA         90058

Step 5: Certification of Assignment: I certifythatthiscase is properly filed in the Central                        District of
        the Superior Court of California, County of Los Angeles (Code Qv. Proc., §392 et seq., and Local Rule 2.3(a)(l)(E}].




            2/5C020
  Dated:
                                                                                  (SIGNAT IREOFATTORNEY/FlUWbARTY)                     \



  PLEASE HAVE THE FOLLOWING ITEMS COMPLETED AND READY TO BE FILED IN ORDER TO PROPERLY
  COMMENCE YOUR NEW COURT CASE:

       1. Original Complaint or Petition.
       2.   If filing a Complaint, a completed Summons form for issuance by the Clerk.
       3. Civil Case Cover Sheet, Judicial Council form CM-010.

       4. Civil Case Cover Sheet Addendum and Statement of Location form. LACiV 109. LASC Approved 03-04 (Rev.
          02/16).
       5. Payment in full of the filing fee, unless there is court order for waiver, partial or scheduled payments.
       6. A signed order appointing the Guardian ad Litem, Judicial Council form CIV-010, if the plaintiff or petitioner is a
          minor under IS^arsof age will be required by Court in order to issue a summons.

       7. Additional copies of documents to be conformed by the Clerk. Copies of the cover sheet and this addendum
          must be served atcMig with the summons and complaint, or other initiating pleading in ^e case.




                                                                                                                                           !
                                                                                                                                           i




                                          CIVIL CASE COVER SHEET ADDENDUM                                             Local Rule 2.3
  LASC CIV 109 Rev. 12/18
                                             AND STATEMENT OF LOCATION                                                  Page 4 of 4
  For Mandatory Use
    Case 2:21-cv-00980-CAS-AS Document 1-1 Filed 02/02/21 Page 28 of 53 Page ID #:42

                                                                                                   Reserved lor Cleric’s File Stamp
                 SUPERIOR COURT OF CALIFORNIA
                    COUNTY OF LOS ANGELES
 COURTHOUSE ADDRESS:                                                                                         FILED^
 Stanley Mosk Courthouse                                                                       '.Supsridr Court d^Cafifoinla
                                                                                                   County of LosAiigstss -
 111 North Hill Street, Los Angeles. CA 90012
                                                                                                        ,02/05/2020: ■
                   NOTICE OF CASE ASSIGNMENT                                              iiCT R. Carte,             OScis / Ce'di df Ca un
                                                                                                          t^ncy.Alv^z-.
                          UNLIMITED CIVIL CASE

                                                                                    CASE NUMBER;
  Your case is assigned for all purposes to the judicial officer indicated below.   20STCV04804

                           THIS FORM IS TO BE SERVED WITH THE SUMMONS AND COMPLAINT

               ASSIGNED JUDGE              DEPT      ROOM                     ASSIGNED JUDGE                        DEPT              ROOM
   ^     Holly J.Fujie                     56




    Given to the Piaintin/Cross-Compiainant/Attomey of Record    Sherri R. Carter, Executive Officer / Clerk of Court

    on 02/06/2020                                                         By Nancy Alvarez                                            . Deputy Clerk
                 (Date)
l_ACIV190 (Rev 6/18)        NOTICE OF CASE ASSIGNMENT - UNLIMITED CIVIL CASE
LASC Approved 05/06
     Case 2:21-cv-00980-CAS-AS Document 1-1 Filed 02/02/21 Page 29 of 53 Page ID #:43

                                   INSTRUCTIONS FOR HANDLING UNXIMrTED ClVlL CASES

.The.follo.wing.critical.provisions.of-the-Galifomia-Rules of-Gourtr-Title-3rDivision-77as applicable-in-the-Superior Court, are summarized
 for your assistance.

APPLICATION
The Division 7 Rules were effective Januaiy- 1,2007. They apply to all general civil cases.

PRIORITY OVER OTHER RULES
The Division 7 Rules shall have priority over all other Local Rules to the extent the others are inconsistent.

CHALLENGE TO ASSIGNED JUDGE
A challenge under Code of Civil Procedure Section 170.6 must be made within 15 days after notice of assignment for ail purposes
to a judge, or if a party has not yet appeared, within 15 days of the first appearance.

TIME STANDARDS
Cases assigned to the Independent Calendaring Courts will be subject to processing under the following time standards:

COMPLAINTS
All complaints shall be served within 60 days of filing and proof of service shall be filed within 90 days.

CROSS-COMPLAINTS
Without leave of court first being obtained, no cross-complaint may be filed by any party after their answer is filed. Cross­
complaints shall be served within 30 days of the filing date and a proof of service filed within 60 days of the filing date.

STATUS CONFERENCE
A status conference will be scheduled by the assigned Independent Calendar Judge no later than 270 days after the filing of the
complaint. Counsel must be fully prepared to discuss the following issues: alternative dispute resolution, bifurcation, settlement,
trial date, and expert witnesses.
FINAL STATUS CONFERENCE
The Court will require the parties to attend a final status conference not more than 10 days before the scheduled trial date. All
parties shall have motions in limine, bifurcation motions, statements of major evidentiary issues, dispositive motions, requested
form jury instructions, special jury instructions, and special jury verdicts timely filed and served prior to the conference. These
matters may be heard and resolved at this conference. At least five days before this conference, counsel must also have exchanged
lists of exhibits and witnesses, and have submitted to the court a brief statement of the case to be read to the jury panel as required
by Chapter Three of the Los Angeles Superior Court Rules.

SANCTIONS-
The court will impose appropriate sanctions for the failure or refusal to comply with Chapter Three Rules, orders made by the
Court, and time standards or deadlines established by the Court or by the Chapter Three Rules. Such sanctions may be on a party,
or if appropriate, on counsel for a party.
This is not a complete delineation of the Division 7 or Chapter Three Rules, and adherence only to the above provisions is
therefore not a guarantee against the imposition of sanctions under Trial Court Delay Reduction. Careful reading and
compliance with the actual Chapter Rules is imperative.

Class Actions
Pursuant to Local Rule 2.3, all class actions shall be filed at the Stanley Mosk Courthouse and are randomly assigned to a complex
judge at the designated complex courthouse. If the case is found not to be a class action it will be returned to an Independent
Calendar Courtroom for all purposes.

*Provisionallv Complex Cases
Cases filed as provisionally complex are initially assigned to the Supervising Judge of complex litigation for determination of
complex status. If the case is deemed to be complex within the meaning of California Rules of Court 3.400 et seq., it will be
randomly assigned to a complex judge at the designated complex courthouse. If the case is found not to be complex, it will be
returned to an Independent Calendar Courtroom for all purposes.




LACIV 190 (Rev 6/18)         NOTICE OF CASE ASSIGNMENT - UNLIMITED CIVIL CASE
LASC Approved 05/06
Case 2:21-cv-00980-CAS-AS Document 1-1 Filed 02/02/21 Page 30 of 53 Page ID #:44


                                                                                                       2019'CEN-014-00

                                                                                         FILED
                                                                                  Superior Court of CaUfbroia
  I                                                                                 County of Los Aogelcs
  2                                                                                    MAY 63 2019
                                                                           SbOTli RXarter, Entire Oflleei/Clerk
  3
                                                                            By.                        —.Deputy
  4                                                                                 &WzallitdDhflii8

  5
                             SUPERIOR COURT OF THE STATE OF CALIFORNIA
  6
                                    FOR THE COUNTY OF LOS ANGELES
  7

  8   IN RE LOS ANGELES SUPERIOR COURT )                 FIRST AMENDED GENERAL ORDER
      - MANDATORY ELECTRONIC FE-ING )
  9   FOR CIVIL                        )
 10                                                  )
                                                     )
 11
 12          On December 3,2018, the Los Angeles County Superior Court mandated electronic filing of all
 13   documents in Limited Civil cases by litigants represented by attorneys. On January 2. 2019, the Los
 14   Angeles County Superior Court mandated electronic filing of all documents filed in Non-Complex
 15   Unlimited Civil cases by litigants represented by attorneys. (California Rules of Court, rule 2.253(b).)
 16   All electronically filed documents in Limited and Non-Complex Unlimited cases are subject to the
 17   following:
 18   1) DEFINITIONS
 19      a) ^’Bookmark** A bookmark is a PDF document navigational tool that allows the reader to
 20          quickly locate and navigate to a designated point of interest within a document.
 21      b) **Eniing PortaT’ The official court website includes a webpage, referred to as the efiling
 22          poital, that gives litigants access to the approved Electronic Filing Service Providers.
 23      c) Electronic Envelope'* A transaction through the electronic service provider for submission
 24          of documents to the Court for processing which may contain one or more PDF documents
 25          attached.
26       d) Electronic Filing" Electronic Filing (eFiling) is the electronic transmission to a Court of a
 27          document in electronic form. (California Rules of Court, nile 2.250(b)(7).)
 28


                         FIRST AMENDED GENERAL CBtDER RE MANDATORY ELECTRONIC RLING FOR OVIL
Case 2:21-cv-00980-CAS-AS Document 1-1 Filed 02/02/21 Page 31 of 53 Page ID #:45

                                                                                                    2019^EN-0I4^



    1     e) ‘^Electronic Filing Service Provider** An Electronic Filing Service Provider (EFSP) is a
    2          person or entity that receives an electronic filing from a party for retransmission to the Court
    3          In the submission of filings, the EFSP does so on behalf of the electronic filer and not as an
    4          agent of the Court. (California Rules of Court, rule 2.250(bX8).)
    S     f) ‘‘Electronic Signature** For purposes of these local rules and in conformity with Code of
    6          Civil Procedure section 17, subdivision (b)(3), section 34, and section 1010.6, subdivision
    7          (b)(2). Government Code section 68150, subdivision (g), and California Rules of Court, rule
    8          2.257, the term “Electronic Signature” is generally defined as an electronic sound, symbol, or
    9          process attached to or logically associated with an electronic record and executed or ado(rted
10             by a person with the intent to sign the electronic record.
1         g) “Hyperlink** An electronic link providing direct access from one distinctively marked place
12             in a hypertext or hypermedia document to another in the same or different document.
13        h) ‘Tollable Document Format’* A digital document format that preserves all fonts,
14             formatting, colors and graphics of the original source document, regardless of the application
15             platform used.
16      2) MANDATORY ELECTRONIC FILING
17        a) Trial Court Records
18             Pursuant to Government Code section 681 SO, trial court records may be created, maintained,
19             and preserved in electronic format. Any document that the Court receives electronically must
20             be clerically processed and must satisfy all legal filing requirements in order to be filed as an
21             official court record (California Rules of Court, rules 2.100, et seq. and 2.253(b)(6)).
22        b) Represented Litigants
23             Pursuant to California Rules of Court, rule 2.253(b), represented litigants are required to
24             electronically file documents with the Court through an approved EFSP.
25        c)   Public Notice
26             The Court has issued a Public Notice with effective dates the Court required parties to
27             electronically file documents through one or more approved EFSPs. Public Notices containing
 28             effective dates and the list of EFSPs are available on the Court's website, at www.lacouft._o_r_g.
                                                                 1
                          RRST AMENDED GENERAL ORDER RE MANDATORY ELECTRONIC FILING FOR CIVIL
Case 2:21-cv-00980-CAS-AS Document 1-1 Filed 02/02/21 Page 32 of 53 Page ID #:46

                                                                                                 2019<iEN-OI4-00




 1        d) Documents in Related Cases
 2           Documents in related cases must be electronically filed in the eFiling portal for that case type if
 3           electronic filing has been implemented in that case type, regardless of whether the case has
 4           been related to a Civil case.
 5   3) EXEMPT LITIGANTS
 6        a) Pursuant to California Rules of Court, rule 2.253(b)(2), self-represented litigants are exempt
 7           from mandatory electronic filing requirements.
 8        b) Pursuant to Code of Civil Procedure section 1010.6, subdivision (d)(3) and California Rules of
 9           Court, rule 2.2S3(b)(4), any party may make application to the Court requesting to be excused
10           fiom filing documents electronically and be peimiaed to file documents by conventional
11           means if the party shows undue hardship or significant prejudice.
12   4) EXEMPT FILINGS
13        a) The following documents shall not be filed electronically:
14            i)    Peremptory Challenges or Challenges for Cause of a Judicial Officer pursuant to Code of
15                  Civil Procedure sections 170.6 or 170J;
16            ii)   BondsAJndertaking documents;
17            iii) Trial and Evidentiary Hearing Exhibits
18            iv)   Any ex parte application that is filed concurrently with a new complaint including those
19                  that will be handled by a Writs and Receivers department in the Mosk courthouse; and
20            v)    Documents submitted conditionally under seal. The actual motion or application shall be
21                  electronically filed. A courtesy copy of the electronically filed motion or application to
22                  submit documents conditionally under seal must be provided with the documents
23                  submitted conditionally under seal.
24        b) Lodgments
25            Documents attached to a Notice of Lodgment shall be lodged and/or served conventionally in
26   paper form. The actual document entitled, “Notice of Lodgment,” shall be filed electronically.
27   //
28   //

                                                               3
                         RRST AMENDED GENERAL ORDER RE MANDATORY ELECIRONIC RUNG FOR CIVIL
Case 2:21-cv-00980-CAS-AS Document 1-1 Filed 02/02/21 Page 33 of 53 Page ID #:47

                                                                                              2019^EN-OI4^



 1    5) ELECTRONIC FILING SYSTEM WORKING PROCEDURES
2       Electronic filing service providers must obtain and manage registration information for persons
3       and entities electronically filing with the court.
4     6) TECHNICAL REQUIREMENTS
 5      a) Electronic documents must be electronically filwl in PDF, text searchable format when
 6          technologically feasible without impairment of the document’s image.
 7      b) The table of contents for any filing must be bookmarked.
 8      c) Electronic documents, including but not limited to, declarations, proofs of service, and
 9          exhibits, must be bookmarked within the document pursuant to California Rules of Court, rule
10          3.1110(0(4). Electronic bookmarks must include links to the first page of each bookmarked
11          item (e.g. exhibits, declarations, deposition excerpts) and with bookmark tides that identify the
12          bookedmarked item and briefly describe the item.
13      d) Attachments to primary documents must be bookmarked. Examples include, but are not
14          limited to. the following:
15          i)     Depositions;
16          ii)    Declarations;
17          iii) Exhibits (including exhibits to declarations);
18          iv)    Transcripts (including excerpts within transcripts);
19           v)    Points and Authorities;
20           vi)   Citations; and
21           vii) Supporting Briefs.
22       e) Use of hyperlinks within documents (including attachments and exhibits) is strongly
23           encouraged.
24       f) Accompanying Documents
25           Each document acompanying a single pleading must be electronically filed as a separate
26           digital PDF document.
 27      g) Multiple Documents
 28          Multiple documents relating to one case can be uploaded in one envelope transaction.
                                                              4
                        FIRST AMENDED GENERAL ORDER RE MANDATORY ELECTRONIC FILING FOR CIVIL
Case 2:21-cv-00980-CAS-AS Document 1-1 Filed 02/02/21 Page 34 of 53 Page ID #:48

                                                                                                20i9-CEN-0|4^



  1     h) Writs and Abstracts
 2         Writs and Abstracts must be submitted as a separate eJectronic envelope.
 3      i) Sealed Documents
 4         If and when a judicial officer orders documents to be filed under seal, those documents must be
 5         filed electronically (unless exempted under paragraph 4); the burden of accurately designating
 6         the documents as sealed at the time of electronic submission is the submitting party’s
 7         responsibility.
  8     j) Redaction
 9         Pursuant to California Rules of Court, rule 1.201, it is the submitting party’s responsibility to
 10        redact confidential information (such as using initials for names of minors, using the last four
 11        digits of a social security number, and using the year for date of birth) so that the information
 12        shall not be publicly displayed.
 13   7) ELECTRONIC FILING SCHEDULE
 14     a) Filed Date
 15        i) Any document received electronically by the court between 12:00 am and 11:59:59 pm
 16            shall be deemed to have been effectively filed on that court day if accepted for filing. Any
 17            document received electronically on a non-court day, is deemed to have been eHectively
 18            filed on the next court day if accepted. (California Rules of Court, rule 2.253(bX6); Code
 19            Civ. Proc.§ 1010.6(b)(3).)
 20        ii) Notwithstanding any other provision of this order, if a digital document is not filed in due
 21            course because of: (1) an interruption in service; (2) a transmission error that is not the
 22            fault of the transmitter, or (3) a processing failure that occurs after receipt, the Court may
 23            order, either on its own motion or by noticed motion submitted with a declaration for Court
 24            consideration, that the document be deemed filed and/or that the document’s filing date
 25            conform to the attempted transmission date.
 26   8) EX PARTE APPLICATIONS
 27     a) Ex parte applications and all documents in support thereof must be electronically filed no later
 28         than 10:00 a.nL the court day before the ex parte hearing.
                                                         5
                        FIRST AMENDED GENERAL ORDER RE MANDATORY ELECTRONIC FIUNG FOR QVIL
Case 2:21-cv-00980-CAS-AS Document 1-1 Filed 02/02/21 Page 35 of 53 Page ID #:49

                                                                                              2019-GEN-0I4-00



  1     b) Any written opposition to an ex parte application must be electronically filed by 8:30 a.m. the
 2          day of the ex parte hearing. A printed courtesy copy of any opposition to an ex parte
 3          application must be provided to the court the day of the ex parte hearing.
 4    9) PRINTED COURTESY COPIES
 5      a) For any filing electronically filed two or fewer days before the hearing, a courtesy cqpy must
  6         be delivered to the courtroom by 4:30 p.m. the same business day the document is efiled. If
 7          the efiling is submitted after 4:30 p.m., the courtesy copy must be delivered to the courtroom
  8         by 10:00 a.m. the next business day.
  9     b) Regardless of the time of electronic filing, a printed courtesy copy (along with proof of
 10         electronic submission) is required for the following documents:
 11          i)   Any printed document required pursuant to a Standing or General Order;
 12         ii)   Pleadings and motions (including attachments such as declarations and exhibits) of 26
 13               pages or more;
 14        iii)   Pleadings and motions that include points and authorities;
 IS        iv)    Demurrers;
 16         v)    Anti-SLAPP filings, pursuant to Code of Civil Procedure section 425.16;
 17        vi)    Motions for Summary ludgment/Adjudication; and
 18        vii)   Motions to Compel Further Discovery.
 19     c) Nothing in this General Order precludes a Judicial Officer from requesting a courtesy copy of
 20         additional documents. Courtroom-specific courtesy copy guidelines can be found at
 21         www.lacouri.org on the Civil webpage under “Courtroom Information.”
 22   10) WAIVER OF FEES AND COSTS FOR ELECTRONICALLY FILED DOCUMENTS
 23      a) F^ and costs associated with electronic filing must be waived for any litigant who has
 24          received a fee waiver. (California Rules of Court, rules 2.253(b)0, 2.2S8(b), Code Civ. Proc. §
 25          1010.6(d)(2).)
 26      b) Fee waiver applications for waiver of court fees and costs pursuant to Code of Civil Procedure
 27          section 1010.6, subdivision (b)(6), and California Rules of Court, rule 2.252(f), may be
 28          electronically riled in any authorized action or proceeding.
                                                       6
                       HRST AMENDED GENERAL ORDER RE MANDATORY ELECTRONIC HUNG FOR CIVIL
Case 2:21-cv-00980-CAS-AS Document 1-1 Filed 02/02/21 Page 36 of 53 Page ID #:50

                                                                                                2019-GEN-014^



 1    1) SIGNATURES ON ELECTRONIC FILING
 2       For purposes of this General Order, all electronic filings must be in compliance with California
 3       Rules of Court, rule 2.257. This General Order applies to documents filed within the Civil
 4       Division of the Los Angeles County Superior Court.
 5
 6           This First Amended General Order supersedes any previous order related to electronic filing,
 7    and is effective immediately, and is to remain in effect until otherwise ordered by the Civil
 8    Supervising Judge and/or Presiding Judge.
 9
 10   DATED: May 3,2019            <
                                                    Si     KEVIN C. BRAZILE
 11                                                        Presiding Judge
 12

 13
 14

 IS
 16

 17

 18

 19
 20

 21

 22
 23
 24

 25

 26
 27

 28

                                                              7
                        HRST amended GENERAL ORDER RE MANDATORY ELECTRONIC RUNG FOR CIVIL
Case 2:21-cv-00980-CAS-AS Document 1-1 Filed 02/02/21 Page 37 of 53 Page ID #:51




                                     VOLUNTARY EFFSC8ENT LnUGATION STIPULATIONS


                                        The Early Organizational Meeting Stipulation, Discovery
                                     Resolution Stipulation, and Motions in Umlne Stipulation are
        Supoitar Court of ColttMnb
        Ceairty of Les AnBOlos       voluntary stipuiatior^ entered Into by the parties. The parties
                                     may enter into one, two, or all three of the stipulations:
                                     however, they may not alter the stipulations as written,
                                     because the Court wants to ensure uniformity of application.
        losAf^tasCouBty
        BBrAaspctsSon
        UHenffan SacMon
                                     These stipulations are meant to encourage cooperation
       Les Aneokt County             between the parties and to assist in resolving Issues in a
       Bflf AgBBBtaUon Labor ond
       Cmptoynwni Low Ssstlen        manner that promotes economic case resolution and Judicial
                                     effidency.
        ©fin"   >J       ri*««
                it \t:
                                         TTre    foUowlng organ/zaf/ons endorse        the   goat of
       Consvnar Attemsya
       Aasettellon of Los AnsstBs
                                     promoting efficiency in Hbgation and ask that counset
                                     consider using these stipulations as a voluntary way to
                                     promote communications and procedures among counsel
                                     and with the court to fabiy resolve issues in their cases.

                                     ^Los Angeles County Bar Association Utigation Section^
       SeuUnmCartfemla
       DofetaeCooRsel

                                                 O Los Angeles County Bar Association
                                                  Labor and Employmertt Law Section^

       Asesdsemor
       Bmfaieu Trial Lewyore            ^Consumer Attorneys Association of Los Angeles^


                                                4>Southem Caiifomia Defense CounseK^


                                                OAssociation of Business Trial Lawyers^
      CoBomla En^toymont
      Lcwiyato AMBCtotfen
                                         <^CaBifomia Employment Lawyers Association^

         LACtV23O<>^0
         LASCA^rave44>11
         ForOplbi^Uae
Case 2:21-cv-00980-CAS-AS Document 1-1 Filed 02/02/21 Page 38 of 53 Page ID #:52




         MO       er AttcK^T at   I ir Ml I cut «n MJd r                tMCCUBMAOM              MaaiM <s OM • «   !•■■*




                TElEPKONe NO.;                             Fax no. (OottoAsq;
      5-MAlL AtU>ReSS<Op«BiHl):
        flncmav fow «hc«b>.
      SUPERIOR COURT OF CAUFORM8A. COUNTY OF LOS ANGELES
     com mouse ADO ft£ss:

     PLUKTIFF:


     e&ENQANT;


                                                                                       CASe numbsr:
                      STiPULATION - DISCOVERY RESOLUTSON

          TTols BlUpulatlon Is intendacfi fio provide a ffasli and Informal resolution of discovery issues
          through limited paperwork and an informal conference with the Court to aid In the
          resolution of the issues.

          The parties agree that:

          1. Pfkjf lo the discovery cut-off in this action, no discovery motion shall be filed or heard unless
             the moving party first makes a written request for an Informal Discovery Conference pursuant
             to the temis of (his slipulaUon.

         2. At the Informal Discovery Conference the Court will cor\sider the dispule pre^nled by parties
            and determine whether it can be resolved InformaDy. NolWng set forth herein wiB preclude a
            party from making a record at the conduston of an Informal Discovery Conference, ellher
            orally or In writing.

         3. Following a reasonable and good faith attempt at an Informal resolution of each issue to be
            presented, e party may request an Informal Discovery Conference pursuant lo the following
            procedures:

                   a. The party requesting the Informal Discovery Conference will:

                      1.     FBa a Request for Informal Dlscoveiy Conference with the clerk's office on the
                             approved form (copy attached) and deliver a courtesy, conformed copy to the
                             assigned department;

                     ii.     Include a brief summary of the dispute and specify the relief requested; and

                    Hi.     Serve Ihe opposing party pursuant to any authorized or agreed method of service
                            that erasures that the opposing party receives the Request for Informal Discovery
                            Conference no later than the next court day following the filing.

                  b. Any Answer lo a f^quesl far Informal Discovery Conference rmrsi:

                      i.    Also be filed on tfie approved form (copy attached);

                     11.    Include a brief summary of why the requested relief should be denied;
        LAOVOSS (tow)
        USCA|)pfov3d04nf                      STBPULATtON - DfSCOVERY RESOLUTION
        For OplI<^ Usd                                                                                        Poga I ofS
Case 2:21-cv-00980-CAS-AS Document 1-1 Filed 02/02/21 Page 39 of 53 Page ID #:53




            tUlX                                                                 CJL14




                   iii.   Be Hied wl^in two (2) court days of receipt of the Request: and

                   Iv.    Be served on the opposing party pursuant to any authorized or agreed upon
                          method of service that ensures that the opposing party receives the Answer no
                          later than the next court day following the tiling.

            c. No other pleadings, including but not Bmlled to exhibits, deciaralions, or attachments, will
               be accepted.

            d. If the Court has not granted or denied the Request for Informal Discovery Conference
               edthin ten (10) days following the ffflng of the Request, then It shall be deemed to have
               been der>l^. If the Court ads ort the Request, the parties will be notified whether the
               Request for Informal Discovery Conference has been granted or dented and, if granled,
               the dale and time of the Informal Discovery Cordarence. which must be within twenty (20)
               days of the fiUng of the Request for Informal Discovery Conference.

            e. If (he conference Is not held within twenty (20) days of the filing of (he Request for
               hifbrmat Discovery Conference, unless externled by agreement of (he parties and the
               Court then d^e Request for (he Infarmat Discovery Conference shall be deemed to have
               been denied at that time.

        4. If (a) the Court has denied a conference or (b) one of the time deadlines above has expired
           wtthoul tte Court having acted or(c) the informal Discovery Conference is conduded without
           resolving the dispute, then a party may file a discovery motion to address unresolved issues.

        5. The parlies hereby further agree that the time for making a motion to compel or other
           dtecovery motion is lolled from the date of filmg of the Request for Informal Discovery
           ConfererKO until (a) the request is denied or deemed denied or (b) twenty (20) days after the
           Mng of the Request for Informal Discovery Conference, whichever is earlier, unless extended
           by Order of the Court.

            ft is the understanding and intent of the parties that this stipulation shall, for each discovery
            dispute to which il applies, constitute a writing memorializing a "spedfic later date to which
            tha propounding (or demanding or requesting] party and the r^pondlng party hava agreed in
            writing,*’ within the meaning of Code Civil Procedure sections 2030.300(c), 2031.320(c), and
            2033.290(c).

        6. Nothir^ herein wiO preclude any party from applying ex parte for appropriate relief, kictuding
           an order shortening time for a motion to be heard concerning discovery.

        7. Any party may terminate this slipulallon by giving twenty-one (21) days rmtice of Intent to
           termhate the stipulation.

        8. References to "days' mean calendar days, unless olhanwse noted. If the date for perfonning
           any act pursuant to this stipulation fails on a Saturday. Sunday or Court holiday, then (he lime
           for performing that act shall be extended to the next Court day.



        LACIV 035 |ni7w)
        LASCAppfDvad (M/It         ST0PULATION - D0SCOVERY RESOLUTION
       ForOpltoatUsa                                                                                Pago 2 ol 3
Case 2:21-cv-00980-CAS-AS Document 1-1 Filed 02/02/21 Page 40 of 53 Page ID #:54

                                                                t




        MAT 1014




        The folfowing parties stipulate:

        Oaia:
                                                           >
                       (TYPE on PRINT NAMEI                             {ATIOftKcY FOR PUMMl^n

        Date:
                       (TYPS on PRINT l«Vi£)                           lATXORNEV POR06Fei®ANtl

        Date:
                       (TYPE on PANT NAU£|                             (ATTOfiKeY FOR DEFENOAiir)

        Dale:
                                                           >
                       (TYPE on PANT NAJ4E)                            JATlOftReY FO« OeFEMOAMTJ
        Date:

                       PYRE on PRIRT MAAEl                      {AnoRNET FOfl
        Date:
                                                           >
                       {TYPE OR PAINT HAM6)                     (AaCRKEYfOn
        Dale:
                                                           r
                       (TYPE on PBtfrt’ NAME)                   (AnORNEY FOR




         LACIV0S(n9w}
         LASC Ann) vod 04/11            STIPULATIOM - DISCOVERY RESOLUTION                          P90e 3 o5 3
         FerOp&^Use
Case 2:21-cv-00980-CAS-AS Document 1-1 Filed 02/02/21 Page 41 of 53 Page ID #:55




     WU0 Ml iumu 9 AltdSD^ii Afl    rr «I Mtn A rtoM f                         iuu a«p«4*i&(4                               • mm




              mJEPHOMHO^                                        FAX NO. (OptkMtd):
      E-MUL Asoneas (OptauQ:
         ATTCWeyfOa {>ta«ai:
     SUPERtOR COURT OF CALIFORNIA. COUNTY OF LOS ANGELES
     COURTMOUSCAOCAESS:------------------------ --------- ^^—------------------------------------------------------

     ^AMTVF:

     OEPENOANTr

                                                                                                                      cSEwMCKr
               STIPULATION - EARLY ORGANDZATiONAL MEETING

          This stipuladon la Intended to encourage cooperation among the parties at an early stage In
          the litigation and to assist the partlee in efficlont case resolution.

          The parties agree that:

          1. The parties commit to conduct an Initial conference (in-person or via teleconference or via
             videoconference) within 15 days from the date this stipulation Is signed, to dfscuss snd cons^ar
             whether th&ra can be agreement on the fotlowlng:

               a Are motions to challenge the pleadings necessary? If Ihe issue can be resolved by
                 amendment as of right, or if the Court would allow leave to amend, could an amended
                 complaint resolve most or all of the issues a demurrer might otherwise r^e? If so, the parties
                 agree to work tteough pleading Issues so that a demurrer need only raise Issues they cannot
                 resolve. Is the Issue that the defendant se^s to raise amerrable to resofution on demurrer, or
                 would some other type of motion be preferable? Could e volunlary targeted exchar^e of
                 documents or Information by any party cure an unceitainty to Ihe pieadings?

               b. Initial mutual exchanges of documenis at Ihe ‘core* of the Bllgatlon. (For example. In an
                  employmoni case, the emptoyment records, personnel tile and documenis relating to the
                  conduct In question could be considered ’core.' In a personal Injury case, an Inddent or
                  police report, medical records, and repair or maintenance records could be considered
                  'core.*);

              c. Exchange of names and cordact Information of wilnessas;

              d. Any Insurance agreement that may be available to satisfy part or all of a Judgment or to
                 Indemnify or reimburse for payments made to satisfy a judgment

              e. Exchange of any other information that m^t be helpful la facHiiate understanding, handEng.
                 or resohilion of the case to a manner that preserves objeclior^ or prtvDeges by agreen>ent

              f.   Controlling Issues of law IhsI, If resolved early, will promote efficteftty and ecormmy In other
                   phases of the case. Also, when and how such Issues can be presented to the Court:

              g. Whether or v^en the case should be scheduled with a setllemerd officer, wl^ discovery or
                 court ruflng on legal issues Is reasonably required to make setttement discusstons meantogfu),
                 a/xJ whether the parties wish to use a slttlr^ Juc^e or a private mediator or other cations as
         LACIV 228 (Rev 02/15)
         LASC Approved 04/11           ST1PULAT80N - EARLY ORGANIZATIONAL MEETING
         FerOptoialUse                                                                                                             Paes 1 0(2
Case 2:21-cv-00980-CAS-AS Document 1-1 Filed 02/02/21 Page 42 of 53 Page ID #:56

                                                                             •t




        »csai mu




                   (Sscussed In the "Aftemalive Dispute Resolution (ADR) Inform^lon Package* served with the
                   complaint:

             h. Computation of damsgea, Including documents, not privileged or prelected from disclosure, on
                vi4itch such computation Is based;

             I.    Whether the case is suitable for the Expedited Jury Trial procedures (see Information ai
                   tfWwy.fscoo/1 orq under "Crvir and then under 'Generaf Informatlorf).

        2.         The time for a defertdlng party to respond to a complaint or cross-complaint wiQ be extended
                   to                            for the compfalni. and                              for the cross-
                             (seERTDATS]                                          (iNSEfrroATE}
                   complaint, which Is comprised of the 3Q days to respond under Government Code § 6e816(b),
                   and the 30 days permitted by Cods of Ch/ii Procedure section 1054(a). good cause ha\^
                   been found by the Civil Supervising Jur^e due to the case management benefits provided by
                   this Stipulation. A copy of (Ihe General Order can be found at www./aeourf.oro under "CMT,
                   click on 'General Information”, then dick on ”\/otijntary Efficient ihlgathn SUputatkms".

        3.         The parties will prepare a joint report titled 'Joint Status Report Pursuant to tnillal Conference
                   and Early Orgamzatlonal Meeting Stipulation, and If desired, a proposed order summarizing
                   results of th^ meet and confer and advising the Coiat of any way it may assist the parties*
                   efRclenl conduct or resdullon of (he case. The parties shall attach (he Joint Status Report to
                   the Case Management Conference statement, and file (he documents when the CMC
                   statement is due.

        4.         References to ‘days* mean calendar days, unless otherwise noted. If the date for performing
                   any act pursuant to this sUpulaKon falls on a Saturday. Sunday or Court holiday, then Ihe time
                   for performing that act shall be extended to ti^a next Court day

        The following partos stipulate:
        Date:

                     (TYPE OR PRU^ NAME)                                          (ATTORNEY FOR PLAWnFF)


                     (TYPE OR PRINT NAME)                                         (ATTORNEY FOR DEFENDANT)
        Date:
                                                                     >
                     (TYPE OR PRINT NAME)                                         (ATTORNEY FOR DEFENDANT)
        Date:
                                                                     >
                     (TYPE OR PRINT NAME)                                         (ATTORNEY FOR DEFENDANT)
        Date:
                                                                     r
                     (TYPE OR PRINT NAME)                                  (ATTORNEY FOR
        Oete:
                                                                     >
                     (TYPE OR PRINT NAME)                                  (ATTOflNEY FOR
        Dale:

                     (TYPE OR PRINT NAME)                                  (AHORNEY FOR

        lAClV239(RBv02/tS}
        lASCAsOfDved 04/11       STSPULATfON ~ EARLY ORGANIZATIONAL MEETING                                  P3982oI2
Case 2:21-cv-00980-CAS-AS Document 1-1 Filed 02/02/21 Page 43 of 53 Page ID #:57




     ••uAMeaesstB V *naaKir(MpaamiM(«ui *nB»o                                  iiiitftuiNiaaji                         Ow 4 ri* tMas




              m£PK£MSMa-                                          PAX NO lOfUsiai):
      C-MAILAOCRESS (Opdttut):
         ATTBtOgY POfl IMamol:
      SUPERIOR COU^RT OF CAUFORNIA, COUMTY OF LOS ANGELES
     <iOtArKOU3^AbOBESS:                               ........                                  .

     PUWTIFF;

     OEFENOANT.

                                                                                                     CA&OMUWODI.
                        6NFORMAL DISCOVERY CONFERENCE
                  (pureuant lo the pjscovefy Resolution Stlpuialton of B)a parties)
          1. This document relates lo:
                        ReQuest for Informal Discovery Conference
                        Answer to Request for Informal Discovery Conference
          2. Deadline for Court to decide on Request:_____________        (lnsB/1 date                10 C3)«i>djr days (tfl9v4no fiOno of
                iteReiuasO

          3. Deadline for Court to hold Informal Discovery Conference:                                           (tnsoit dato 20 afandar
                dloyn (sOswing raing or (he Rw|ueU).
          4. For a Request for Informal Discovery Conference, briefly describe the nature of the
             discovery dispute, Inciudirtg Ute feels and legal arguments at issue. For an Answer to
             Request for Informal Discovery Conforonce, briefly doecrlbo why the Court should derty
             the requested discovery, including the facts and legal arguments at Issue.




                                                                                                                                         i




                                                                                                                                        j




                                                                                                                                        •;


         LAOV094{rt9W)
         LASC ApprevQd 04/11                  INFORMAL DISCOVERY CONFERENCE
         Far^UanalUfie                  (pursuant lo the Discovery ResoluHon Stipulation of the parties)
Case 2:21-cv-00980-CAS-AS Document 1-1 Filed 02/02/21 Page 44 of 53 Page ID #:58




     aa« no tBoatM w anoi<r a paatt wnyaM an«ako             miiauNwan                  P •WM « CM • »■ itai^




                 TEIEPHCSKEKOj                     FAX ND (OpOn^;
      6-iwa AOORass (OpOvsf):
         ATTORWET FOfl Atonal:
      SICPERIOR COURT 0(F CALIPORNtA. COUNTY OF LOS ANGELES
     COURTHOUSE AOORESS:

     PUUKTlFf:


     OEFEHOANT:


                                                                                 CASEfOMKR
                  STIPULATION AND ORDER - MOTIONS IN LIBfliNE


          This stipulation is Intended to provide fast and informal resolution of evidentiary
          issues through diligent efforts to define and discuss such Issues and limit paperwork.


          The parties agree that:

          1. At least ____days before the final status conference, each parly will provide all other
             parlies with a list containing a one pairagraph explanation of each proposed motion In
             limine. Each one paragraph explariation must identify the substance of a single proposed
             motion In limine ar^d the grounds for the proposed motion.

          2. The parties thereafter will meet and confer, either in person or via teleconference or
             videoconference, concerning all proposed motions in limine. In that meet and confer, the
             parties will determine;

              a. Whether the parties can stipulate to any of the proposed motions. If the parties so
                 stiputale. they may file a stipulation and proposed order with the Court.

              b. Whelher any of the proposed motions can be briefed and submitled by means of a
                  ^lort joint statement of issues. For each motion which can be addressed by a short
                 joint statement of Issues, a short joint statement of issues musi be filed with the Court
                  10 days prior to the final status conference. Each side’s portion of the short joint
                 statement of issues may not exceed three pages. The parlies will meet and confer to
                 agree on a date and manner for exchanging the parties* respective portions of the'
                 short joint slalement of is^es and the process for filing the short joint statement of
                 issues.

         3. AU proposed motions in limine that are rrot either the subject of a stipulation or briefed via
            a short joint statement of issues wifi be briefed and filed In accordance with the Califomia
            Rules of Court and the Los Angeles Superior Court Rules.



         UOV07S(nsw)
         LASC AppronKl out I       STIPULATION AND ORDER - MOTIONS IN URflINE
         ForOpU^IUM
                                                                                                      Page 1 ot 2
Case 2:21-cv-00980-CAS-AS Document 1-1 Filed 02/02/21 Page 45 of 53 Page ID #:59




        tMtat eTTi£




        The following parities stIpuSato:
        Dau::

                      (TYPE OR PRINT NAME)                      {ATTORN6Y FOR PLAINTIFF)
        Dale:


                      (TYPE OR PRINT NAME)                     ^ATTORNEY FOR DEFENDANT)
        Gate;
                                                       >
                      (TYPE OR PRINT NAME)                     (ATTORNEY FOR DEFENDANT)
        Dale:


                      (TYPE OR PRINT NAME)                     (ATTORNEY FOR DEFENDANT)
        Date:
                                                       V
                      (TYPE OR PRINT NAME)                 (ATTORNEY FOR
        Dale:
                                                       >
                      (TYPE OR PRINT NAME)                 (ATTORNEY FOR                       )
        Dale.


                      (TYPE OR PRINT NAME)                 (ATTORNEY FOR



        THE COURT SO ORDERS.

          Date:
                                                                    JUQtOAL OFFICER


 S




        LACfV075(iT9w)
        lASC AMusvod 04/t 8     STIPULATION AND ORDER - MOTIONS IN UMINE               Pofjo2al2




                                                                                           I
 Case 2:21-cv-00980-CAS-AS Document 1-1 Filed 02/02/21 Page 46 of 53 Page ID #:60



                    Superior Court of California, County_oLLQS.Angeles




                                                                                                           lj*W


r




What is ADR?
ADR helps people find solutions to their legal disputes without going to trial. The main types of ADR are negotiation,
mediation, arbitration, and settlement conferences. When ADR is done by phone, videoconference or computer, it may
be called Online Dispute Resolution (ODR). These alternatives to litigation and trial are described below.

Advantages of ADR
    •    Saves Time: ADR is faster than going to trial.
    •    Saves Money: Parties can save on court costs, attorney's fees, and witness fees.
    •    Keeps Control (with the parties): Parties choose their ADR process and provider for voluntary ADR.
    •    Reduces Stress/Protects Privacy: ADR Is done outside the courtroom, in private offices, by phone or online.


Disadvantages of ADR
    •    Costs: If the patties do not resolve their dispute, they may have to pay for ADR and litigation and trial.
    •    No Public Trial; ADR does not provide a public trial or a decision by a judge or jury.

Main Types of ADR;

    1.   Negotiation: Parties often talk with each other in person, or by phone or online about resolving their case with a
         settlement agreement instead of a trial. If the parties have lawyers, they will negotiate for their clients.

    2.   Mediation: In mediation, a neutral mediator listens to each person's concerns, helps them evaluate the
         strengths and weaknesses of their case, and works with them to try to create a settlement agreement that is
         acceptable to all. Mediators do not decide the outcome. Parties may go to trial if they decide not to settle.

                 Mediation may be appropriate when the parties
                    • want to work out a solution but need help from a neutral person.
                    • have communication problems or strong emotions that interfere with resolution.
                 Mediation may not be appropriate when the parties
                    • want a public trial and want a judge or jury to decide the outcome.
                    • tack equal bargaining power or have a history of physical/emotional abuse.



    lASC CIV 271 Rev. 01/20
    For Mandatory Use                                                                                                     1
Case 2:21-cv-00980-CAS-AS Document 1-1 Filed 02/02/21 Page 47 of 53 Page ID #:61




                                                                                                                                   i

                                                                                                                         m
                                                                                                                         ^^8^^^«aetg
                                                                                                            ■ms
                                                                                                 ?yi3!
                        s.                                                                                   »
  i         v>'


  m           M



                  ^3               b^l
  1^                          si
                             W-
  V
                                    >.'■     a'l
                                                  u

                                                                                                                               m
                                                                                                                              MB
                                                                                                                    h:   m       Ctr-




                                                                                                                                        I


              >f                                      iT-i

                                   JT^     ‘i-^

                  ?.'
                                           ;r


  '4                         S--5

  ■:
        ;
  mu

       3.     Arbitration: Arbitration is less formal than trial, but like trial, the parties present evidence and arguments to the
              person who decides the outcome. In "binding" arbitration, the arbitrator's decision is final; there is no right to
              trial. In "nonbinding" arbitration, any party can request a trial after the arbitrator's decision. For more
              information about arbitration, visit http://www.courts.ca.gov/programs-adr.htm

       4.     Mandatory Settlement Conferences (MSC): MSCs are ordered by the Court and are often held close to the trial
              date or on the day of trial. The parties and their attorneys meet with a judge or settlement officer who does not
              make a decision but assists the parties in evaluating the strengths and weaknesses of the case and in negotiating
              a settlement. For information about the Court's MSC programs for civil cases, visit
              http://www.lacourt.org/diviston/civil/CI0047.aspx



Los Angeles Superior Court ADR website: http://www.lacourt.org/divlsion/civil/CI0109.a5px
For general information and videos about ADR, visit http://www.courts.ca.gov/programs-adr.htm




LASC CIV 271 Rev. 01/20
For Mandatory Use


                                                                                                                                    2
Case 2:21-cv-00980-CAS-AS Document 1-1 Filed 02/02/21 Page 48 of 53 Page ID #:62

          STATE OF CALIFORNIA I Busint>-;s Gnn<;umpr Sorvicay and Housirw AQ&fiCv             GAVIN NEWSnM ftOVgRNOR

                                                                                                  KEVIN KISH. DIRECTOR
          DEPARTMENT-OF-FAIR-EMPLOyMENT-&-HOUSING

w         2218 Kausen Drive, Suite 100 I Elk Grove I CAI 95758
          (800) 884-1884 (Voice) I (800) 700-2320 (TTY) | California’s Relay Service at 711
          http://www.d(eh.ca.gov I Email: contact.center(^feh.ca.gov


   September 4, 2019

   Ricardo Kim
   , California

   RE:    Notice to Complainant’s Attorney
          DFEH Matter Number: 201909-07451805
          Right to Sue: Knostman / Safety Kleen Systems, Inc. et al.

   Dear Ricardo Kim:

   Attached is a copy of your complaint of discrimination filed with the Department of Fair
   Employment an6 Housing (DFEH) pursuant to the California Fair Employment and
   Housing Act, Government Code section 12900 et seq. Also attached is a copy of your
   Notice of Case Closure and Right to Sue.

   Pursuant to Government Code section 12962, DFEH will not serve these
   documents on the employer. You must serve the complaint separately, to all named
   respondents. Please refer to the attached Notice of Case Closure and Right to Sue for
   information regarding filing a private lawsuit in the State of California. A courtesy "Notice
   of Filing of Discrimination Complaint" is attached for your convenience.

    Be advised that the DFEH does not review or edit the complaint form to ensure that it
  . meets procedural or statutory requirements.

   Sincerely


   Department of Fair Employment and Housing
Case 2:21-cv-00980-CAS-AS Document 1-1 Filed 02/02/21 Page 49 of 53 Page ID #:63

          STATg QF CALIFORNIA I Businftitu ronsumcr 5;«»fvic(»s and Housirw AQBfICV           GAVIN NgWSOM GOVERNOR


          Department of Fair Employment & Housing                                                 KEVIN KISH. DIRECTOR

          2218 Kausen Drive, Suite 100 I Elk Grove I CA I 95758
          (800) 884-1684 (Voice) I (800) 700-2320 (TTY) | California’s Relay Service at 711
          http://vvMrw.dferi.ca.gov I Email: contact.center@dfeh.ca.gov


   September 4, 2019

   RE:    Notice of Filing of Discrimination Complaint
          DFEH Matter Number: 201909-07451805
          Right to Sue: Knostman / Safety Kleen Systems, Inc. et al.

   To All Respondent(s):

   Enclosefd is a copy of a complaint of discrimination that has been filed with the
   Department of Fair Employment and Housing (DFEH) in accordance with Government
   Code section 12960. This constitutes service of the complaint pursuant to Government
   Code section 12962. The complainant has requested an authorization to file a lawsuit.
   This case is not being investigated by DFEH and is being closed immediately. A copy of
   the Notice of Case Closure and Right to Sue is enclosed for your records.

   Please refer to the attached complaint for a list of all respondent(s) and their contact
   information.

   No response to DFEH is requested or required.

   Sincerely


   Department of Fair Employment and Housing
Case 2:21-cv-00980-CAS-AS Document 1-1 Filed 02/02/21 Page 50 of 53 Page ID #:64

           STATF HF GAtIFORNIA I Business Gnn^umer Sefyjf-fx anti Hnusino Aoftnev              GAVIN NgWSnM nOVgRNOR

w          Department of Fair Employment & Housing                                                 KEVIN KISH, DIRECTOR

           2218 Kausen Drive. Suite 100 I Elk Grove I CA I 95758
           (800) 884-1684 (Voice) I (800) 700-2320 (TTY) | Caiifornia’s Relay Service at 711
           http://www.dferi.ca.gov I Email: contact.center^feh.ca.gov


    September 4, 2019

    Kirk Knostman


    RE:    Notice of Case Closure and Right to Sue
           DFEH Matter Number: 201909-07451805
           Right to Sue: Knostman / Safety Kleen Systems, Inc. et al.

    Dear Kirk Knostman

    This letter informs you that the above-referenced complaint was filed with the
    Department of Fair Employment and Housing (DFEH) has been closed effective
    September 4, 2019 because an immediate Right to Sue notice was requested. DFEH
    will take no further action on the complaint.

    This letter is also your Right to Sue notice. According to Government Code section
    12965, subdivision (b), a civil action may be brought under the provisions of the Fair
    Employment and Housing Act against the person, employer, labor organization or
    employment agency named In the above-referenced complaint. The civil action must be
    filed within one year from the date of this letter.

    To obtain a federal Right to Sue notice, you must contact the U.S. Equal Employment
    Opportunity Commission (EEOC) to file a complaint within 30 days of receipt of this
    DFEH Notice of Case Closure or within 300 days of the alleged discriminatory act,
    whichever Is earlier.

    Sincerely,


    Department of Fair Employment and Housing
Case 2:21-cv-00980-CAS-AS Document 1-1 Filed 02/02/21 Page 51 of 53 Page ID #:65




 1                    COMPLAINT OF EMPLOYMENT DISCRIMINATION
                            BEFORE THE STATE OF CALIFORNIA
2                   DEPARTMENT OF FAIR EMPLOYMENT AND HOUSING
                    Under the California Fair Employment and Housing Act
3                                (Gov. Code, § 12900 et seq.)
4
     In the Matter of the Complaint of
 5    Kirk Knostman                                            DFEH No. 201909-07451805

 6                                Complainant:
 7 vs.
 8    Safety Kleen Systems, Inc.

 9
      Safety Kleen of California, Inc.
10
11
      Safety Kleen Envirosystems Company, Inc.
12
13    Clean Harbors Environmental Services, Inc.
14
15    Clean Harbors Industrial Services, Inc.

16
      Clean Harbors Exploration Services, Inc.
17
18
      Clean Harbors, Inc.
19
20    Scott Brock
21
22                        Respondents

23
   1. Respondent Safety Kleen Systems, Inc. is an employer subject to suit under
24 the California Fair Employment and Housing Act (FEHA) (Gov. Code, § 12900 et
   seq.).
25
26
                                                 -1-
27                                Complaint-DFEH No. 201909-07451805
28 Date Filed: September 4,2019
Case 2:21-cv-00980-CAS-AS Document 1-1 Filed 02/02/21 Page 52 of 53 Page ID #:66




 1   2. Complainant Kirk Knostman, resides in the City of State of.

2 3. Complainant alleges that on or about September 9, 2018, respondent took the
  following adverse actions:
3
 4 Complainant was harassed because of complainant's family care or medical leave
   (cfra) (employers of 50 or more people), disability (physical or mental), medical
 5 condition (cancer or genetic characteristic), age (40 and over), association with a
   member of a protected class.
 6
   Complainant was discriminated against because of complainant's family care or
 7
   medical leave (cfra) (employers of 50 or more people), genetic information or
 8 characteristic, disability (physical or mental), medical condition (cancer or genetic
   characteristic), age (40 and over), association with a member of a protected class
 9 and as a result of the discrimination was terminated, reprimanded, denied
   reasonable accommodation for a disability, denied family care or medical leave
10 (cfra) (employers of 50 or more people).
11
   Complainant experienced retaliation because complainant reported or resisted
12 any form of discrimination or harassment, requested or used a disability-related
   accommodation, requested or used leave under the California family rights act or
13 fmla (employers of 50 or more people) and as a result was terminated, reprimanded
   demoted, denied reasonable accommodation for a disability, denied family care or
14 medical leave (cfra) (employers of 50 or more people).
15
16 Additional Complaint Details: As a result of Defendants harassment, retaliation
   and discrimination Claimant developed a medical condition that led to him having a
17 stroke. As a result of the stroke, he was put on disability leave by his physician.
   During his disability leave, his employment was terminated by his employer. Scott
18
   Brock, harassed, retaliated and discriminated against Plaintiff due to his medical
19 condition and because Plaintiff exercised his Fair Employment and Housing Act
   rights.
20
21
22
23
24
25
26
                                                    -2-
27                                 Complaint - DFEH No. 201909-07451805
28 Date Filed: September 4, 2019
Case 2:21-cv-00980-CAS-AS Document 1-1 Filed 02/02/21 Page 53 of 53 Page ID #:67




 1   VERIFICATION
 2 I, Krik Knostman, am the Complainant in the above>entitled complaint. I have read
   the foregoing complaint and know the contents thereof. The same is true of my own
 3
   knowledge, except as to those matters which are therein alleged on information and
 4 belief, and as to those matters, I believe it to be true.
 5 On September 4, 2019, I declare under penalty of perjury under the laws of the State
   of California that the foregoing is true and correct.
 6
 7                                                                          Pasadena

 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27                                                 -3-
                                   Complaint - DFEH No. 201909-07451805
28 Date Filed: September 4, 2019
